           Case 19-02342-5-JNC                     Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                     Page 1 of 137
                                                                                                                                                      5/22/19 10:50AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Ashton                                                           Debbie
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        L                                                                L
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Harrell, Sr.                                                     Harrell
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3634                                                      xxx-xx-0349
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
           Case 19-02342-5-JNC                  Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                   Page 2 of 137
                                                                                                                                                   5/22/19 10:50AM

Debtor 1   Ashton L Harrell, Sr.
Debtor 2   Debbie L Harrell                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and     I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have FDBA A&H Remodelers, LLC
     used in the last 8 years DBA Ashton Harrell Construction &
                                                                                                  I have not used any business name or EINs.
                                 Remodeling
                                 TA ALH Construction & Remodeling
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 4144 Poor Ridge Rd
                                 Kitty Hawk, NC 27949
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Dare
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
           Case 19-02342-5-JNC                   Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                     Page 3 of 137
                                                                                                                                                     5/22/19 10:50AM

Debtor 1    Ashton L Harrell, Sr.
Debtor 2    Debbie L Harrell                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
           Case 19-02342-5-JNC                   Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                     Page 4 of 137
                                                                                                                                                  5/22/19 10:50AM

Debtor 1    Ashton L Harrell, Sr.
Debtor 2    Debbie L Harrell                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Ashton Harrell Construction
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 t/a ALH Construction & Remodeling
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
           Case 19-02342-5-JNC                     Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                 Page 5 of 137
                                                                                                                                                    5/22/19 10:50AM

Debtor 1    Ashton L Harrell, Sr.
Debtor 2    Debbie L Harrell                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
           Case 19-02342-5-JNC                  Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                  Page 6 of 137
                                                                                                                                                 5/22/19 10:50AM

Debtor 1    Ashton L Harrell, Sr.
Debtor 2    Debbie L Harrell                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                             individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.     Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.     State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                          1,000-5,000                                25,001-50,000
    you estimate that you           50-99                                         5001-10,000                                50,001-100,000
    owe?
                                    100-199                                       10,001-25,000                              More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion

20. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 6
           Case 19-02342-5-JNC                Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 7 of 137
                                                                                                                                                   5/22/19 10:50AM

Debtor 1    Ashton L Harrell, Sr.
Debtor 2    Debbie L Harrell                                                                            Case number (if known)

Part 7:    Sign Below

For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                               United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                               document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                               I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                               bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                               and 3571.
                               /s/ Ashton L Harrell, Sr.                                         /s/ Debbie L Harrell
                               Ashton L Harrell, Sr.                                             Debbie L Harrell
                               Signature of Debtor 1                                             Signature of Debtor 2

                               Executed on     April 29, 2019                                    Executed on     April 29, 2019
                                               MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
           Case 19-02342-5-JNC                    Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                   Page 8 of 137
                                                                                                                                                    5/22/19 10:50AM

Debtor 1   Ashton L Harrell, Sr.
Debtor 2   Debbie L Harrell                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Lindsay Murphy Parker                                          Date         April 29, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Lindsay Murphy Parker 50894
                                Printed name

                                Gillespie & Murphy PA
                                Firm name

                                P.O. Drawer 888
                                New Bern, NC 28563
                                Number, Street, City, State & ZIP Code

                                Contact phone     (252) 636-2225                             Email address         gmpa@lawyersforchrist.com
                                50894 NC
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 8
        Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                       Page 9 of 137
                                                                                                                                        5/22/19 10:50AM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                        Page 10 of
                                                                         137                                                                 5/22/19 10:50AM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                       Page 11 of
                                                                         137                                                                 5/22/19 10:50AM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                       Page 12 of
                                                                         137                                                                5/22/19 10:50AM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-02342-5-JNC                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 13 of
                                                                         137                                                                                  5/22/19 10:50AM




 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Ashton L Harrell, Sr.
 Debtor 2              Debbie L Harrell                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of North Carolina                        applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                $                                       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                              $                                       $
  4. All  amounts    from  any source which   are regularly  paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                            $                                       $
  5. Net   income   from  operating a business,   profession,  or farm
                                                                          Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                        Copy here -> $                          $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $               Copy here -> $                          $
                                                                                                       $                         $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                    Page 14 of
                                                                         137                                                                                5/22/19 10:50AM



 Debtor 1     Ashton L Harrell, Sr.
 Debtor 2     Debbie L Harrell                                                                        Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                      $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                    $                            $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =    $

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>             $


              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                            Page 15 of
                                                                         137                                                                      5/22/19 10:50AM



 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                       Case number (if known)




 Part 3:       Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

            X /s/ Ashton L Harrell, Sr.                                              X /s/ Debbie L Harrell
                Ashton L Harrell, Sr.                                                    Debbie L Harrell
                Signature of Debtor 1                                                    Signature of Debtor 2
        Date April 29, 2019                                                       Date April 29, 2019
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                           Page 16 of
                                                                         137                                                                     5/22/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1            Ashton L Harrell, Sr.

 Debtor 2           Debbie L Harrell
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of North Carolina

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                     12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                 No.     Go to line 3.
                 Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                      submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                 No.     Complete Form 122A-1. Do not submit this supplement.
                 Yes. Check any one of the following categories that applies:
                                                                                              If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         90 days and remain on active duty.                                   The Means Test does not apply now, and sign Part 3. Then
                                                                                              submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least   are not required to fill out the rest of Official Form 122A-1
                         90 days and was released from active duty on                     ,   during the exclusion period. The exclusion period means
                         which is fewer than 540 days before I file this bankruptcy case.     the time you are on active duty or are performing a
                         I am performing a homeland defense activity for at least 90 days. homeland defense activity, and for 540 days afterward. 11
                                                                                              U.S.C. § 707(b)(2)(D)(ii).
                         I performed a homeland defense activity for at least 90 days,
                         ending on                    , which is fewer than 540 days before I If your exclusion period ends before your case is closed,
                         file this bankruptcy case.                                           you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-02342-5-JNC                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 17 of
                                                                         137                                                                                  5/22/19 10:50AM




 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Ashton L Harrell, Sr.
 Debtor 2              Debbie L Harrell                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of North Carolina                        applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                $                                       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                              $                                       $
  4. All  amounts    from  any source which   are regularly  paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                            $                                       $
  5. Net   income   from  operating a business,   profession,  or farm
                                                                          Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                        Copy here -> $                          $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $               Copy here -> $                          $
                                                                                                       $                         $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                    Page 18 of
                                                                         137                                                                                5/22/19 10:50AM



 Debtor 1     Ashton L Harrell, Sr.
 Debtor 2     Debbie L Harrell                                                                        Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                      $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                    $                            $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =    $

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>             $


              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                            Page 19 of
                                                                         137                                                                      5/22/19 10:50AM



 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                       Case number (if known)




 Part 3:       Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

            X /s/ Ashton L Harrell, Sr.                                              X /s/ Debbie L Harrell
                Ashton L Harrell, Sr.                                                    Debbie L Harrell
                Signature of Debtor 1                                                    Signature of Debtor 2
        Date April 29, 2019                                                       Date April 29, 2019
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                           Page 20 of
                                                                         137                                                                     5/22/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1            Ashton L Harrell, Sr.

 Debtor 2           Debbie L Harrell
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of North Carolina

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                     12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                 No.     Go to line 3.
                 Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                      submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                 No.     Complete Form 122A-1. Do not submit this supplement.
                 Yes. Check any one of the following categories that applies:
                                                                                              If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         90 days and remain on active duty.                                   The Means Test does not apply now, and sign Part 3. Then
                                                                                              submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least   are not required to fill out the rest of Official Form 122A-1
                         90 days and was released from active duty on                     ,   during the exclusion period. The exclusion period means
                         which is fewer than 540 days before I file this bankruptcy case.     the time you are on active duty or are performing a
                         I am performing a homeland defense activity for at least 90 days. homeland defense activity, and for 540 days afterward. 11
                                                                                              U.S.C. § 707(b)(2)(D)(ii).
                         I performed a homeland defense activity for at least 90 days,
                         ending on                    , which is fewer than 540 days before I If your exclusion period ends before your case is closed,
                         file this bankruptcy case.                                           you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-02342-5-JNC                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 21 of
                                                                         137                                                                                 5/22/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                 Ashton L Harrell, Sr.
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Debbie L Harrell
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $8,620.00           Wages, commissions,                 $21,717.30
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 For last calendar year:                              Wages, commissions,                       $95,095.00            Wages, commissions,                 $45,040.47
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                         Page 22 of
                                                                         137                                                                                   5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                            Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For the calendar year before that:                   Wages, commissions,                      $183,757.00            Wages, commissions,                  $58,824.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       American Credit Accept                                    Monthly                          $597.00          $22,689.00              Mortgage
       Attn: Managing Agent                                                                                                                Car
       961 E Main St                                                                                                                       Credit Card
       Spartanburg, SC 29302                                                                                                               Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other


       Atlantic Dis                                              Monthly                          $325.73            $1,174.00             Mortgage
       Attn: Managing Agent                                                                                                                Car
       109 Currituck Comm                                                                                                                  Credit Card
       Moyock, NC 27958                                                                                                                    Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                      Page 23 of
                                                                         137                                                                               5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                            Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Nc Dept of Revenue vs. Debbie L                           Tax Warrant                State of North Carolina                     Pending
       Harrell                                                   served by Dare             Dept of Revenue                             On appeal
       Civil ID 125545                                           County Sheriff's           P O Drawer 1130                             Concluded
                                                                 Office April 8,            Elizabeth City, NC 27906
                                                                 2019


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Nc Dept of Revenue                                        State Tax Lien 1/7/2009 in Dare Co Superior                  Monthly                        $435.09
       Attn: Managing Agent                                      Court for tax year 2004
       P O Box 1168                                              10% of D2's gross wages - garnishment
       Raleigh, NC 27602                                         started in 2015 (Varies - value based on 60
                                                                 day pay)

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                         Page 24 of
                                                                         137                                                                               5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                            Case number (if known)


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Gillespie & Murphy PA                                         Attorney Fees - $1,622.00                                3/14/2017                   $2,000.00
       P.O. Drawer 888                                               Filing Fee - $335.00
       New Bern, NC 28563                                            Credit Reports - $43.00
       gmpa@lawyersforchrist.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                    Page 25 of
                                                                         137                                                                           5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                             Case number (if known)


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or      Date transfer was
       Address                                                       property transferred                       payments received or debts    made
                                                                                                                paid in exchange
       Person's relationship to you
       3rd Party                                                     Sold a 2000 Chevrolet                      Money used for down           April, 2018
                                                                     Silverado Truck that had a                 payment to purchase the
                                                                     salvage title for $1,000.00.               2004 Dodge Ram Truck


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                        Date Transfer was
                                                                                                                                              made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was           Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,          before closing or
       Code)                                                                                                            moved, or                       transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                        Page 26 of
                                                                         137                                                                                 5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                                 Case number (if known)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       ALH Remodelers, LLC                                       Construction                                        EIN:       XX-XXXXXXX
       4144 Poor Ridge Rd
       Kitty Hawk, NC 27949                                                                                          From-To    7/2015 to 7/2016

       Ashton Harrell Construction                               Construction & Remodeling                           EIN:
       t/a ALH Construction &
       Remodeling                                                                                                    From-To    1990 to present



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                             Page 27 of
                                                                         137                                                                   5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                            Case number (if known)


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                             Page 28 of
                                                                         137                                                                   5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                            Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Ashton L Harrell, Sr.                                               /s/ Debbie L Harrell
 Ashton L Harrell, Sr.                                                   Debbie L Harrell
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     April 29, 2019                                                 Date     April 29, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-02342-5-JNC                         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                   Page 29 of
                                                                         137                                                                             5/22/19 10:50AM


 Fill in this information to identify your case and this filing:

 Debtor 1                   Ashton L Harrell, Sr.
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Debbie L Harrell
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number                                                                                                                                    Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Buick                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Encore                                        Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2014                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:                47,300                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          VIN: KL4CJCSB0EB784843
          FMV: $12,400.00                                            Check if this is community property                  $12,400.00                  $12,400.00
          Purchased: 11/15/2015                                      (see instructions)

          Price: $22,000.00
          Ownership: D1


  3.2      Make:       Toyota                                  Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      4Runner                                       Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2003                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:              185,000                 Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          VIN: JTEZT14R230001809
          FMV: $6,925.00                                             Check if this is community property                   $6,925.00                    $3,462.50
          Price: $7,300.00                                           (see instructions)

          Ownership:D2 & daughter, Tori
          Harrell
          Note: Daughter's car, uses at
          college




Official Form 106A/B                                                         Schedule A/B: Property                                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 19-02342-5-JNC                         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 30 of
                                                                         137                                                                                         5/22/19 10:50AM

 Debtor 1        Ashton L Harrell, Sr.
 Debtor 2        Debbie L Harrell                                                                                   Case number (if known)


  3.3    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Accord                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                131,209                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1HGCM66826A005674
         FMV: $5,975.00                                              Check if this is community property                                $5,975.00                  $2,987.50
         Purchased:9/20/2013                                         (see instructions)

         Price: $16,125.00
         Ownership: D2 with son,
         Ashton Harrell, II
         Note: Son's vehicle - senior in
         college - needs to travel back
         and forth


  3.4    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ram                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                181,110                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1D7HU18D04J180848
         FMV: $6,725.00                                              Check if this is community property                                $6,725.00                  $6,725.00
         Purchased: 4/2018                                           (see instructions)

         Ownership: D1


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Utility                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Trailer                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value: 200.00                                               Check if this is community property                                 $200.00                     $200.00
         Ownership: D1                                               (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $25,775.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Microwave                                                                                                                           $20.00


                                    Washer                                                                                                                              $50.00

Official Form 106A/B                                                       Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                            Page 31 of
                                                                         137                                                                      5/22/19 10:50AM

 Debtor 1       Ashton L Harrell, Sr.
 Debtor 2       Debbie L Harrell                                                                    Case number (if known)


                                    Dryer                                                                                                            $50.00


                                    Dishes                                                                                                           $20.00


                                    Living room furniture                                                                                          $300.00


                                    Bedroom furniture                                                                                              $150.00


                                    Dining room furniture                                                                                          $100.00


                                    Lawn furniture                                                                                                   $50.00


                                    Lawnmower                                                                                                        $50.00


                                    Yard tools                                                                                                       $50.00


                                    Hand tools                                                                                                     $250.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Televisions                                                                                                    $150.00


                                    VCR/DVD                                                                                                            $5.00


                                    Computer                                                                                                       $150.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Books                                                                                                            $10.00


                                    Paintings and collectible items                                                                                $150.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Recreational equipment                                                                                         $250.00

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-02342-5-JNC                                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                  Page 32 of
                                                                                       137                                                                           5/22/19 10:50AM

 Debtor 1         Ashton L Harrell, Sr.
 Debtor 2         Debbie L Harrell                                                                                            Case number (if known)


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                            3 Shot guns                                                                                                               $300.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Clothing & personal items                                                                                                 $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Jewelry                                                                                                                   $200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Pets
                                            No Value                                                                                                                      $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Any and all miscellaneous household goods and personal items
                                            listed herein.                                                                                                          $7,695.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $10,300.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                 $186.35


                                                                                                                                 Cash                                     $8.56


Official Form 106A/B                                                                       Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 19-02342-5-JNC                            Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                  Page 33 of
                                                                           137                                                                        5/22/19 10:50AM

 Debtor 1         Ashton L Harrell, Sr.
 Debtor 2         Debbie L Harrell                                                                                Case number (if known)

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                          17.1.    Checking                     BB&T                                                                     $11.51



                                          17.2.    Checking                     TowneBank                                                                $65.23



                                          17.3.    Checking                     LGFCU                                                                $1,407.51



                                          17.4.    Savings                      LGFCU                                                                    $26.34


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                Institution name:

                                                                                401(k) through Diamond Resorts                                       $8,336.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):



Official Form 106A/B                                                     Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                             Page 34 of
                                                                         137                                                                       5/22/19 10:50AM

 Debtor 1       Ashton L Harrell, Sr.
 Debtor 2       Debbie L Harrell                                                                      Case number (if known)

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         The debtor(s) reserve the right to amend
                                                             these schedules to include and
                                                             exempt as permitted by law, any
                                                             pre-petition claims or assets the
                                                             debtor(s) may have, the existence of
                                                             which are discovered post-petition.                                                  $6,512.50


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                              Beneficiary:                             Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
       No
Official Form 106A/B                                   Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 19-02342-5-JNC                              Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                   Page 35 of
                                                                              137                                                                                            5/22/19 10:50AM

 Debtor 1        Ashton L Harrell, Sr.
 Debtor 2        Debbie L Harrell                                                                                                Case number (if known)

        Yes. Describe each claim.........

                                                          The debtor(s) reserve the right to amend these schedules to
                                                          include and exempt as permitted by law, any pre-petition
                                                          claims or assets the debtor(s) may have, the existence of
                                                          which are discovered post-petition.                                                                               Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................          $16,554.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Equipment and Tools used in business                                                                                                  $500.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....
Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 19-02342-5-JNC                                  Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                      Page 36 of
                                                                                 137                                                                                            5/22/19 10:50AM

 Debtor 1         Ashton L Harrell, Sr.
 Debtor 2         Debbie L Harrell                                                                                                      Case number (if known)



44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $500.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $25,775.00
 57. Part 3: Total personal and household items, line 15                                                      $10,300.00
 58. Part 4: Total financial assets, line 36                                                                  $16,554.00
 59. Part 5: Total business-related property, line 45                                                            $500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $53,129.00              Copy personal property total           $53,129.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $53,129.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 19-02342-5-JNC                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                    Page 37 of
                                                                         137                                                                              5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                 Ashton L Harrell, Sr.
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Debbie L Harrell
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2003 Toyota 4Runner 185,000 miles                               $3,462.50                                  $3,500.00     N.C. Gen. Stat. §
      VIN: JTEZT14R230001809                                                                                                   1C-1601(a)(3)
      FMV: $6,925.00                                                                       100% of fair market value, up to
      Price: $7,300.00                                                                     any applicable statutory limit
      Ownership:D2 & daughter, Tori
      Harrell
      Note: Daughter's car, uses at college
      Line from Schedule A/B: 3.2

      2006 Honda Accord 131,209 miles                                 $2,987.50                                  $2,987.50     N.C. Gen. Stat. § 1C-1601(a)(2)
      VIN: 1HGCM66826A005674
      FMV: $5,975.00                                                                       100% of fair market value, up to
      Purchased:9/20/2013                                                                  any applicable statutory limit
      Price: $16,125.00
      Ownership: D2 with son, Ashton
      Harrell, II
      Note: Son's vehicle - senior in
      college - needs to travel back and
      forth
      Line from Schedule A/B: 3.3




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 38 of
                                                                         137                                                                                 5/22/19 10:50AM

 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2004 Dodge Ram 181,110 miles                                     $6,725.00                                  $3,500.00        N.C. Gen. Stat. § 1C-1601(a)(3)
     VIN: 1D7HU18D04J180848
     FMV: $6,725.00                                                                        100% of fair market value, up to
     Purchased: 4/2018                                                                     any applicable statutory limit
     Ownership: D1
     Line from Schedule A/B: 3.4

     Utility Trailer                                                     $200.00                                   $200.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     Value: 200.00
     Ownership: D1                                                                         100% of fair market value, up to
     Line from Schedule A/B: 4.1                                                           any applicable statutory limit

     Microwave                                                            $20.00                                    $20.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Washer                                                               $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dryer                                                                $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dishes                                                               $20.00                                    $20.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Living room furniture                                               $300.00                                   $300.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Bedroom furniture                                                   $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dining room furniture                                               $100.00                                   $100.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.7
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Lawn furniture                                                       $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.8
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Lawnmower                                                            $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.9
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 39 of
                                                                         137                                                                                 5/22/19 10:50AM

 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Yard tools                                                           $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.10
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Hand tools                                                          $250.00                                   $250.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.11
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Televisions                                                         $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     VCR/DVD                                                                $5.00                                     $5.00       N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Computer                                                            $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Books                                                                $10.00                                    $10.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Paintings and collectible items                                     $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 8.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Recreational equipment                                              $250.00                                   $250.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     3 Shot guns                                                         $300.00                                   $300.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing & personal items                                           $300.00                                   $300.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                             $200.00                                   $200.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 40 of
                                                                         137                                                                                 5/22/19 10:50AM

 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Any and all miscellaneous household                              $7,695.00                                  $7,695.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     goods and personal items listed
     herein.                                                                               100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Cash                                                                $186.35                                   $186.35        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                   $8.56                                     $8.56       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 16.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: BB&T                                                       $11.51                                    $11.51        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: TowneBank                                                  $65.23                                    $65.23        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: LGFCU                                                  $1,407.51                                  $1,407.51        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: LGFCU                                                       $26.34                                    $26.34        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k) through Diamond Resorts                                   $8,336.00                                  $8,336.00        N.C. Gen. Stat. §
     Line from Schedule A/B: 21.1                                                                                                 1C-1601(a)(11)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     The debtor(s) reserve the right to                               $6,512.50                                  $6,512.50        N.C. Gen. Stat. § 1C-1601(a)(2)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 28.1

     The debtor(s) reserve the right to                               Unknown                                                     N.C. Gen. Stat. § 1C-1601(a)(8)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 34.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                       Page 41 of
                                                                         137                                                                                 5/22/19 10:50AM

 Debtor 1    Ashton L Harrell, Sr.
 Debtor 2    Debbie L Harrell                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Equipment and Tools used in                                         $500.00                                 $4,000.00        N.C. Gen. Stat. § 1C-1601(a)(5)
     business
     Line from Schedule A/B: 40.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                         Page 42 of
                                                                         137                                                                   5/22/19 10:50AM

Rev. 3/2016
                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF NORTH CAROLINA

 IN THE MATTER OF:                                                                                                 CASE NUMBER:
 Ashton L Harrell, Sr.
 Debbie L Harrell
             Debtor(s).


                                                           SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,   Ashton L Harrell, Sr. , claim the following property as exempt pursuant to 11 U.S.C. § 522 and the laws of the State of North
Carolina, and nonbankruptcy Federal law: (Attach additional sheets if necessary).

           1. NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) REAL OR PERSONAL PROPERTY USED AS A RESIDENCE OR BURIAL PLOT
(The exemption is not to exceed $35,000; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

                                               Owner
                                               (D1)Debtor 1                               Amount of
 Description of Property                Market (D2)Debtor 2 Mortgage Holder               Mortgage                 Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     or Lien Holder                  or Lien              Value Pursuant to NCGS 1C-1601(a)(1)
 -NONE-

 Debtor's Age:
 Name of former co-owner:

                                               VALUE OF REAL ESTATE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(1): $                               0.00

            2. NCGS 1C-1601(a)(3) MOTOR VEHICLE (The exemption in one vehicle is not to exceed $3,500).

                                               Owner
                                               (D1)Debtor 1
 Model, Year                            Market (D2)Debtor 2                               Amount of                Net       Value Claimed as Exempt
 Style of Auto                           Value (J)Joint     Lien Holder                       Lien               Value Pursuant to NCGS 1C-1601(a)(3)

 2004 Dodge Ram                     6,725.00             D1          A1 Finance           7,146.72               0.00                           3,500.00
 181,110 miles
 VIN:
 1D7HU18D04J1808
 48
 FMV: $6,725.00
 Purchased: 4/2018
 Ownership: D1

                                           VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(3): $                           3,500.00

         3. NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (The debtor's aggregate interest is not to
exceed $5,000 plus $1,000 for each dependent of the debtor, not to exceed $4,000 total for dependents). The number of dependents for exemption
purposes is 2 .

                                                        Owner
                                                        (D1)Debtor 1                                                                 Claimed as Exempt
 Description                                     Market (D2)Debtor 2       Lien                       Amount                  Net     Pursuant to NCGS
 of Property                                      Value (J)Joint           Holder                      of Lien              Value         1C-1601(a)(4)
 Any and all
 miscellaneous
 household goods
 and personal items
 listed herein.                               7,695.00               J                                                  7,695.00                7,695.00
 Bedroom furniture                              150.00               J                                                    150.00                  150.00
 Books                                           10.00               J                                                     10.00                   10.00
 Clothing & personal
 items                                          300.00               J                                                    300.00                  300.00
 Computer                                       150.00               J                                                    150.00                  150.00
 Dining room
 furniture                                      100.00               J                                                    100.00                  100.00
Schedule C-1 - Property Claimed as Exempt - 3/2016
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                               Page 43 of
                                                                         137                                                                        5/22/19 10:50AM



                                                        Owner
                                                        (D1)Debtor 1                                                                       Claimed as Exempt
 Description                                     Market (D2)Debtor 2          Lien                          Amount                   Net    Pursuant to NCGS
 of Property                                      Value (J)Joint              Holder                         of Lien               Value        1C-1601(a)(4)
 Dishes                                          20.00               J                                                            20.00                 20.00
 Dryer                                           50.00               J                                                            50.00                 50.00
 Hand tools                                     250.00               J                                                           250.00                250.00
 Jewelry                                        200.00               J                                                           200.00                200.00
 Lawn furniture                                  50.00               J                                                            50.00                 50.00
 Lawnmower                                       50.00               J                                                            50.00                 50.00
 Living room
 furniture                                      300.00               J                                                           300.00                300.00
 Microwave                                       20.00               J                                                            20.00                 20.00
 Paintings and
 collectible items                              150.00               J                                                           150.00                150.00
 Recreational
 equipment                                      250.00               J                                                           250.00                250.00
 Televisions                                    150.00               J                                                           150.00                150.00
 VCR/DVD                                          5.00               J                                                             5.00                  5.00
 Washer                                          50.00               J                                                            50.00                 50.00
 Yard tools                                      50.00               J                                                            50.00                 50.00

                                                                           VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(4):
                                                                                                             Debtor's 1/2 interest $                 5,000.00

            4. NCGS 1C-1601(a)(5) TOOLS OF TRADE (The debtor's aggregate interest is not to exceed $2,000 in value).

                                               Owner
                                               (D1)Debtor 1
                                        Market (D2)Debtor 2 Lien                               Amount of                  Net       Value Claimed as Exempt
 Description                             Value (J)Joint     Holder                                 Lien                 Value Pursuant to NCGS 1C-1601(a)(5)
 Equipment and                         500.00         J                                                                500.00                        2,000.00
 Tools used in
 business

                                                                         VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(5): $                   2,000.00

            5. NCGS 1C-1601(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5).

                                                                                                                                                          Cash
 Description\Insured\Last Four Digits of Policy Number\Beneficiary(if child, initials only)                                                               Value
 -NONE-

            6. NCGS 1C-1601(a)(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (For Debtor or Debtor's Dependents, no limit on value).

 Description
 -NONE-

        7. NCGS 1C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY, INCLUDING COMPENSATION FROM PRIVATE DISABILITY
POLICIES OR ANNUITIES, OR COMPENSATION FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT.
COMPENSATION NOT EXEMPT FROM RELATED LEGAL, HEALTH OR FUNERAL EXPENSE.

 Description AND Source of Compensation, Including Name (If child, initials only) & Last Four Digits of Account Number of any Disability Policy/Annuity
 The debtor(s) reserve the right to amend these schedules to include and exempt as permitted by law, any pre-petition claims
 or assets the debtor(s) may have, the existence of which are discovered post-petition.

         8. NCGS 1C-1601(a)(2) ANY PROPERTY (Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused
exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)).

                                               Owner
                                               (D1)Debtor 1
 Description of Property                Market (D2)Debtor 2 Lien                                 Amount                   Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     Holder                                of Lien               Value Pursuant to NCGS 1C-1601(a)(2)

 3 Shot guns                           300.00            D1                                                            300.00                          300.00
Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                      Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                           Page 44 of
                                                                         137                                                                     5/22/19 10:50AM



                                               Owner
                                               (D1)Debtor 1
 Description of Property                Market (D2)Debtor 2 Lien                             Amount                Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     Holder                            of Lien            Value Pursuant to NCGS 1C-1601(a)(2)
 The debtor(s)                      4,500.00             D1                                                  4,500.00                             4,500.00
 reserve the right to
 amend these
 schedules to
 include and exempt
 as permitted by
 law, any
 pre-petition claims
 or assets the
 debtor(s) may
 have, the existence
 of which are
 discovered
 post-petition.
 Utility Trailer                       200.00            D1                                                    200.00                               200.00
 Value: 200.00
 Ownership: D1

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(2): $                    5,000.00

          9. NCGS 1C-1601(a)(9) and 11 U.S.C. § 522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT FUNDS, as defined in the Internal
Revenue Code, and any plan treated in the same manner as an individual retirement plan, including individual retirement accounts and Roth retirement
accounts as described in §§ 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in § 408(b) of the Internal
Revenue Code, accounts established as part of a trust described in § 408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under § 401, 403, 408, 408A, 414, 457, or 510(a) of the Internal Revenue Code. For purposes of this subdivision, "Internal Revenue Code"
means Code as defined in G.S. 105-228.90.

 Type of Account\Location of Account\Last Four Digits of Account Number
 -NONE-

           10. NCGS 1C-1601(a)(10) FUNDS IN A COLLEGE SAVINGS PLAN, as qualified under § 529 of the Internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to 11 U.S.C. §§ 541(b)(5)-(6), (e), not to exceed a cumulative limit of $25,000. If funds were placed in a
college savings plan within the 12 months prior to filing, the contributions must have been made in the ordinary course of the debtor's financial affairs
and must have been consistent with the debtor's past pattern of contributions. The exemption applies to funds for a child of the debtor that will actually be
used for the child's college or university expenses.

 College Savings Plan\Last Four Digits of Account Number\Value\Initials of Child Beneficiary
 -NONE-

        11. NCGS 1C-1601(a)(11) RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF OTHER STATES AND GOVERNMENTAL
UNITS OF OTHER STATES (The debtor's interest is exempt only to the extent that these benefits are exempt under the laws of the state or
governmental unit under which the benefit plan is established).

 Name of Retirement Plan\State Governmental Unit\Last Four Digits of Identifying Number
 -NONE-

         12. NCGS 1C-1601(a)(12) ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD SUPPORT PAYMENTS OR FUNDS THAT
HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The debtor's interest is exempt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

 Type of Support\Amount\Location of Funds
 -NONE-

         13. TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant to 11 U.S.C. § 522 and the law of the State of
North Carolina pertaining to property held as tenants by the entirety.

 Description of                                 Market Lien                                                        Amount                                Net
 Property and Address                            Value Holder                                                       of Lien                            Value
 -NONE-

                                                                                                   VALUE CLAIMED AS EXEMPT: $                           0.00


Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                   Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                              Page 45 of
                                                                         137                                                                          5/22/19 10:50AM




            14. NORTH CAROLINA PENSION FUND EXEMPTIONS

           -NONE-

            15. OTHER EXEMPTIONS CLAIMED UNDER LAWS OF THE STATE OF NORTH CAROLINA

           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 a.        § 1-362                                                                                                                                       186.35
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 b.        § 1-362                                                                                                                                           5.76
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 c.        § 1-362                                                                                                                                         65.23




            16. FEDERAL PENSION FUND EXEMPTIONS

           -NONE-

            17. OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTCY FEDERAL LAW

           -NONE-

            18. RECENT PURCHASES

            (a). List tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

                                                                       Market Lien                                                   Amount                   Net
 Description                                                            Value Holder                                                  of Lien               Value
 -NONE-

          (b). List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of property that may be exempt and
that was not acquired by transferring or using additional property.

 Description of Replacement Property                                 Description of Property Liquidated or Converted that May Be Exempt



            19. The debtor's property is subject to the following claims:

 a.          Of the United States or its agencies as provided by federal law.
 b.          Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds;
 c.          Of a lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected.
 d.          Of a lien by a mechanic for work done on the premises, but only as to the specific property affected.
 e.          For payment of obligations contracted for the purchase of specific real property affected.
 f.          For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor's household goods
             notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods.
 g.          For statutory liens, on the specific property affected, other than judicial liens.
 h.          For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.
 i.          For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38.
 j.          Debts of a kind specified in 11 U.S.C. § 523(a)(1) (certain taxes), (5) (domestic support obligations).
 k.          Debts of a kind specified in 11 U.S.C. § 522(c).

                                         Nature of                          Amount of Description of                                   Value                  Net
 Claimant                                Claim                                 Claim Property                                     of Property               Value




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                        Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                        Page 46 of
                                                                         137                                                                     5/22/19 10:50AM



                                         Nature of                      Amount of Description of                                  Value                  Net
 Claimant                                Claim                             Claim Property                                    of Property               Value
                                                                                 2014 Buick Encore 47,300
                                                                                 miles
                                                                                 VIN:
                                                                                 KL4CJCSB0EB784843
                                                                                 FMV: $12,400.00
                                         Agreement,PMSI -                        Purchased: 11/15/2015
                                         Retain/Reaffirm as                      Price: $22,000.00
 American Credit Accept                  to original contract          22,689.00 Ownership: D1                              12,400.00                   0.00


         None of the property listed in paragraph 18(a), except qualified replacement property under 18(b), has been included in this claim of
exemptions.


            None of the claims listed in paragraph 19 is subject to this claim of exemptions.


          I declare that to the extent any exemptions I have claimed appear on its face to exceed the amount allowed by the applicable statute, I claim
only the maximum amount allowed by statute.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                  Page 47 of
                                                                         137                                                           5/22/19 10:50AM




                                    UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
                                               TO SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,   Ashton L Harrell, Sr. , declare under penalty of perjury that I have read the foregoing Schedule C-1 - Property Claimed as Exempt,
consisting of 12 sheets, and that they are true and correct to the best of my knowledge, information and belief.




 Executed on: April 29, 2019                                               /s/ Ashton L Harrell, Sr.
                                                                           Ashton L Harrell, Sr.
                                                                                                          Debtor




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                         Page 48 of
                                                                         137                                                                   5/22/19 10:50AM



                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF NORTH CAROLINA

 IN THE MATTER OF:                                                                                                 CASE NUMBER:
 Ashton L Harrell, Sr.
 Debbie L Harrell
             Debtor(s).


                                                           SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

         I, Debbie L Harrell      , claim the following property as exempt pursuant to 11 U.S.C. § 522 and the laws of the State of North Carolina,
and nonbankruptcy Federal law: (Attach additional sheets if necessary).

           1. NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) REAL OR PERSONAL PROPERTY USED AS A RESIDENCE OR BURIAL PLOT
(The exemption is not to exceed $35,000; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

                                               Owner
                                               (D1)Debtor 1                               Amount of
 Description of Property                Market (D2)Debtor 2 Mortgage Holder               Mortgage                 Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     or Lien Holder                  or Lien              Value Pursuant to NCGS 1C-1601(a)(1)
 -NONE-

 Debtor's Age:
 Name of former co-owner:

                                               VALUE OF REAL ESTATE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(1): $                               0.00

            2. NCGS 1C-1601(a)(3) MOTOR VEHICLE (The exemption in one vehicle is not to exceed $3,500).

                                               Owner
                                               (D1)Debtor 1
 Model, Year                            Market (D2)Debtor 2                               Amount of                Net       Value Claimed as Exempt
 Style of Auto                           Value (J)Joint     Lien Holder                       Lien               Value Pursuant to NCGS 1C-1601(a)(3)
 2003 Toyota                        6,925.00             D2                                                3,462.50                             3,500.00
 4Runner 185,000                                                                                        50% owned
 miles
 VIN:
 JTEZT14R23000180
 9
 FMV: $6,925.00
 Price: $7,300.00
 Ownership:D2 &
 daughter, Tori
 Harrell
 Note: Daughter's
 car, uses at college


                                           VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(3): $                           3,500.00

         3. NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (The debtor's aggregate interest is not to
exceed $5,000 plus $1,000 for each dependent of the debtor, not to exceed $4,000 total for dependents). The number of dependents for exemption
purposes is 2 .

                                                        Owner
                                                        (D1)Debtor 1                                                                 Claimed as Exempt
 Description                                     Market (D2)Debtor 2      Lien                        Amount                  Net     Pursuant to NCGS
 of Property                                      Value (J)Joint          Holder                       of Lien              Value         1C-1601(a)(4)
 Any and all
 miscellaneous
 household goods
 and personal items
 listed herein.                               7,695.00               J                                                  7,695.00                7,695.00
 Bedroom furniture                              150.00               J                                                    150.00                  150.00
 Books                                           10.00               J                                                     10.00                   10.00
Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                 Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                               Page 49 of
                                                                         137                                                                        5/22/19 10:50AM



                                                        Owner
                                                        (D1)Debtor 1                                                                       Claimed as Exempt
 Description                                     Market (D2)Debtor 2          Lien                          Amount                   Net    Pursuant to NCGS
 of Property                                      Value (J)Joint              Holder                         of Lien               Value        1C-1601(a)(4)
 Clothing & personal
 items                                          300.00               J                                                           300.00                300.00
 Computer                                       150.00               J                                                           150.00                150.00
 Dining room
 furniture                                      100.00               J                                                           100.00                100.00
 Dishes                                          20.00               J                                                            20.00                 20.00
 Dryer                                           50.00               J                                                            50.00                 50.00
 Hand tools                                     250.00               J                                                           250.00                250.00
 Jewelry                                        200.00               J                                                           200.00                200.00
 Lawn furniture                                  50.00               J                                                            50.00                 50.00
 Lawnmower                                       50.00               J                                                            50.00                 50.00
 Living room
 furniture                                      300.00               J                                                           300.00                300.00
 Microwave                                       20.00               J                                                            20.00                 20.00
 Paintings and
 collectible items                              150.00               J                                                           150.00                150.00
 Recreational
 equipment                                      250.00               J                                                           250.00                250.00
 Televisions                                    150.00               J                                                           150.00                150.00
 VCR/DVD                                          5.00               J                                                             5.00                  5.00
 Washer                                          50.00               J                                                            50.00                 50.00
 Yard tools                                      50.00               J                                                            50.00                 50.00

                                                                           VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(4):
                                                                                                              Debtor's 1/2 interest $                5,000.00

            4. NCGS 1C-1601(a)(5) TOOLS OF TRADE (The debtor's aggregate interest is not to exceed $2,000 in value).

                                               Owner
                                               (D1)Debtor 1
                                        Market (D2)Debtor 2 Lien                                Amount of                 Net       Value Claimed as Exempt
 Description                             Value (J)Joint     Holder                                  Lien                Value Pursuant to NCGS 1C-1601(a)(5)
 Equipment and                         500.00             J                                                            500.00                        2,000.00
 Tools used in
 business

                                                                         VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(5): $                   2,000.00

            5. NCGS 1C-1601(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5).

                                                                                                                                                          Cash
 Description\Insured\Last Four Digits of Policy Number\Beneficiary(if child, initials only)                                                               Value
 -NONE-

            6. NCGS 1C-1601(a)(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (For Debtor or Debtor's Dependents, no limit on value).

 Description
 -NONE-

        7. NCGS 1C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY, INCLUDING COMPENSATION FROM PRIVATE DISABILITY
POLICIES OR ANNUITIES, OR COMPENSATION FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT.
COMPENSATION NOT EXEMPT FROM RELATED LEGAL, HEALTH OR FUNERAL EXPENSE.

 Description AND Source of Compensation, Including Name (If child, initials only) & Last Four Digits of Account Number of any Disability Policy/Annuity
 The debtor(s) reserve the right to amend these schedules to include and exempt as permitted by law, any pre-petition claims
 or assets the debtor(s) may have, the existence of which are discovered post-petition.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                      Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                           Page 50 of
                                                                         137                                                                     5/22/19 10:50AM




         8. NCGS 1C-1601(a)(2) ANY PROPERTY (Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused
exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)).

                                               Owner
                                               (D1)Debtor 1
 Description of Property                Market (D2)Debtor 2 Lien                             Amount                Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     Holder                            of Lien            Value Pursuant to NCGS 1C-1601(a)(2)
 Overage on 2006                    5,975.00             D2                                                 2,987.50                              2,987.50
 Honda Accord                                                                                            50% owned
 131,209 miles
 VIN:
 1HGCM66826A0056
 74
 FMV: $5,975.00
 Purchased:9/20/201
 3
 Price: $16,125.00
 Ownership: D2
 with son, Ashton
 Harrell, II
 Note: Son's
 vehicle - senior in
 college - needs to
 travel back and
 forth

 The debtor(s)                      2,012.50             D2                                                  2,012.50                             2,012.50
 reserve the right to
 amend these
 schedules to
 include and exempt
 as permitted by
 law, any
 pre-petition claims
 or assets the
 debtor(s) may
 have, the existence
 of which are
 discovered
 post-petition.

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(2): $                    5,000.00

          9. NCGS 1C-1601(a)(9) and 11 U.S.C. § 522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT FUNDS, as defined in the Internal
Revenue Code, and any plan treated in the same manner as an individual retirement plan, including individual retirement accounts and Roth retirement
accounts as described in §§ 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in § 408(b) of the Internal
Revenue Code, accounts established as part of a trust described in § 408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under § 401, 403, 408, 408A, 414, 457, or 510(a) of the Internal Revenue Code. For purposes of this subdivision, "Internal Revenue Code"
means Code as defined in G.S. 105-228.90.

 Type of Account\Location of Account\Last Four Digits of Account Number
 -NONE-

           10. NCGS 1C-1601(a)(10) FUNDS IN A COLLEGE SAVINGS PLAN, as qualified under § 529 of the Internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to 11 U.S.C. §§ 541(b)(5)-(6), (e), not to exceed a cumulative limit of $25,000. If funds were placed in a
college savings plan within the 12 months prior to filing, the contributions must have been made in the ordinary course of the debtor's financial affairs
and must have been consistent with the debtor's past pattern of contributions. The exemption applies to funds for a child of the debtor that will actually be
used for the child's college or university expenses.

 College Savings Plan\Last Four Digits of Account Number\Value\Initials of Child Beneficiary
 -NONE-




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                   Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                              Page 51 of
                                                                         137                                                                          5/22/19 10:50AM




        11. NCGS 1C-1601(a)(11) RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF OTHER STATES AND GOVERNMENTAL
UNITS OF OTHER STATES (The debtor's interest is exempt only to the extent that these benefits are exempt under the laws of the state or
governmental unit under which the benefit plan is established).

 Name of Retirement Plan\State Governmental Unit\Last Four Digits of Identifying Number
 401(k) through Diamond Resorts

         12. NCGS 1C-1601(a)(12) ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD SUPPORT PAYMENTS OR FUNDS THAT
HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The debtor's interest is exempt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

 Type of Support\Amount\Location of Funds
 -NONE-

         13. TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant to 11 U.S.C. § 522 and the law of the State of
North Carolina pertaining to property held as tenants by the entirety.

 Description of                                 Market Lien                                                           Amount                                  Net
 Property and Address                            Value Holder                                                          of Lien                              Value
 -NONE-

                                                                                                      VALUE CLAIMED AS EXEMPT: $                             0.00

            14. NORTH CAROLINA PENSION FUND EXEMPTIONS

           -NONE-

            15. OTHER EXEMPTIONS CLAIMED UNDER LAWS OF THE STATE OF NORTH CAROLINA

           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 a.        § 1-362                                                                                                                                           8.56
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 b.        § 1-362                                                                                                                                           5.75
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 c.        § 1-362                                                                                                                                     1,407.51
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 d.        § 1-362                                                                                                                                         26.34




            16. FEDERAL PENSION FUND EXEMPTIONS

           -NONE-

            17. OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTCY FEDERAL LAW

           -NONE-

            18. RECENT PURCHASES

            (a). List tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

                                                                       Market Lien                                                   Amount                   Net
 Description                                                            Value Holder                                                  of Lien               Value
 -NONE-

          (b). List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of property that may be exempt and
that was not acquired by transferring or using additional property.

 Description of Replacement Property                                 Description of Property Liquidated or Converted that May Be Exempt




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                        Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                            Page 52 of
                                                                         137                                                                         5/22/19 10:50AM




            19. The debtor's property is subject to the following claims:

 a.          Of the United States or its agencies as provided by federal law.
 b.          Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds;
 c.          Of a lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected.
 d.          Of a lien by a mechanic for work done on the premises, but only as to the specific property affected.
 e.          For payment of obligations contracted for the purchase of specific real property affected.
 f.          For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor's household goods
             notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods.
 g.          For statutory liens, on the specific property affected, other than judicial liens.
 h.          For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.
 i.          For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38.
 j.          Debts of a kind specified in 11 U.S.C. § 523(a)(1) (certain taxes), (5) (domestic support obligations).
 k.          Debts of a kind specified in 11 U.S.C. § 522(c).

                                         Nature of                          Amount of Description of                                  Value                  Net
 Claimant                                Claim                                 Claim Property                                    of Property               Value



         None of the property listed in paragraph 18(a), except qualified replacement property under 18(b), has been included in this claim of
exemptions.


            None of the claims listed in paragraph 19 is subject to this claim of exemptions.


          I declare that to the extent any exemptions I have claimed appear on its face to exceed the amount allowed by the applicable statute, I claim
only the maximum amount allowed by statute.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                  Page 53 of
                                                                         137                                                           5/22/19 10:50AM




                                    UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
                                               TO SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,   Debbie L Harrell , declare under penalty of perjury that I have read the foregoing Schedule C-1 - Property Claimed as Exempt,
consisting of 12 sheets, and that they are true and correct to the best of my knowledge, information and belief.




 Executed on: April 29, 2019




                                                                           /s/ Debbie L Harrell
                                                                           Debbie L Harrell
                                                                                                         Debtor 2




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                         Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                         Page 54 of
                                                                           137                                                                                   5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   Ashton L Harrell, Sr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Debbie L Harrell
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     A1 Finance                               Describe the property that secures the claim:                   $7,146.72                $6,725.00              $421.72
         Creditor's Name                          2004 Dodge Ram 181,110 miles
                                                  VIN: 1D7HU18D04J180848
                                                  FMV: $6,725.00
                                                  Purchased: 4/2018
         Attn: Managing Avgent                    Ownership: D1
                                                  As of the date you file, the claim is: Check all that
         1201 Airline Blvd                        apply.
         Portsmouth, VA 23704                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   PMSI - Retain/Reaffirm as to original contract
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-02342-5-JNC                             Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                     Page 55 of
                                                                             137                                                                             5/22/19 10:50AM



 Debtor 1 Ashton L Harrell, Sr.                                                                               Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Debbie L Harrell
               First Name                  Middle Name                      Last Name


 2.2     American Credit Accept                     Describe the property that secures the claim:                    $22,689.00           $12,400.00     $10,289.00
         Creditor's Name                            2014 Buick Encore 47,300 miles
                                                    VIN: KL4CJCSB0EB784843
                                                    FMV: $12,400.00
                                                    Purchased: 11/15/2015
                                                    Price: $22,000.00
         Attn: Managing Agent                       Ownership: D1
                                                    As of the date you file, the claim is: Check all that
         961 E Main St                              apply.
         Spartanburg, SC 29302                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   PMSI - Retain/Reaffirm as to original contract
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1001


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $29,835.72
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $29,835.72

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-02342-5-JNC                         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 56 of
                                                                          137                                                                                         5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                     Ashton L Harrell, Sr.
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Debbie L Harrell
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          IRS                                                    Last 4 digits of account number                          $1,546.98         $1,546.98                   $0.00
              Priority Creditor's Name
              Attn: Managing Agent                                   When was the debt incurred?
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        2016




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              28316                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                    Page 57 of
                                                                         137                                                                             5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                                 Case number (if known)

 2.2      Nc Dept of Revenue                                         Last 4 digits of account number                           $196.30   $196.30              $0.00
          Priority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1168
          Raleigh, NC 27602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2017

 2.3      Nc Dept of Revenue                                         Last 4 digits of account number                         $1,637.05     $0.00        $1,637.05
          Priority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1168
          Raleigh, NC 27602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2015

 2.4      Nc Dept of Revenue                                         Last 4 digits of account number                       $38,794.73      $0.00      $38,794.73
          Priority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1168
          Raleigh, NC 27602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           State Tax Lien 1/7/2009 in Dare Co Superior Court
                                                                                         for tax year 2004




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-02342-5-JNC                            Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                  Page 58 of
                                                                           137                                                                                              5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                                 Case number (if known)

 2.5        Nc Dept of Revenue                                       Last 4 digits of account number                               $92.85                 $0.00                $92.85
            Priority Creditor's Name
            Attn: Managing Agent                                     When was the debt incurred?
            P O Box 1168
            Raleigh, NC 27602
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            2009

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        A&A Atlantic Inc                                           Last 4 digits of account number                                                                       $190.81
            Nonpriority Creditor's Name
            Attn: Managing Agent                                       When was the debt incurred?
            P O Box 816
            Manteo, NC 27954
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 59 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.2      Afni, Inc.                                                 Last 4 digits of account number       3601                                                    $176.16
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 1637
          Southgate, MI 48195
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Centurylink


 4.3      Albemarle Eye Center                                       Last 4 digits of account number       7668                                                    $160.78
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1503 N Road St
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      Alcoa Billing Center                                       Last 4 digits of account number                                                               $251.65
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3429 Regal Dr
          Alcoa, TN 37701-3265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Southeastern Emergency
              Yes                                                       Other. Specify   Physicians




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 60 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.5      Ally Financial                                             Last 4 digits of account number       7688                                                  $6,393.08
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 09/11 Last Active
          200 Renaissance Ctr                                        When was the debt incurred?           10/07/15
          Detroit, MI 48243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Def on repossessed 2011 Chevy Equinox


 4.6      Americollect Inc                                           Last 4 digits of account number       Various                                                   $70.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 06/16
          P O Box 1566
          Manitowoc, WI 54221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Outerbanks
              Yes                                                       Other. Specify   Professional Servic


 4.7      Americollect Inc                                           Last 4 digits of account number       7048                                                    $471.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1566
          Manitowoc, WI 54221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Vidant Med Group




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 61 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.8      Americollect Inc                                           Last 4 digits of account number       0847                                                    $221.83
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1566
          Manitowoc, WI 54221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting Outerbanks Professional


 4.9      Americollect Inc                                           Last 4 digits of account number       0847                                                      $56.63
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1690
          Manitowoc, WI 54221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Outerbanks Professional


 4.1
 0        Arrow Financial Services                                   Last 4 digits of account number       2598                                                  $1,363.78
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1206
          Oaks, PA 19456-1206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Capital One Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 62 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 1        Atlantic Pulmonary Associates                              Last 4 digits of account number       6607                                                    $266.76
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          111 A Medical Dr
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Bayview Physicians Group                                   Last 4 digits of account number       9779                                                    $411.55
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 7068
          Portsmouth, VA 23707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 3        Beach Contractors Inc                                      Last 4 digits of account number                                                               $484.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O box 1133
          Buxton, NC 27920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 63 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 4        Beach Medical Care LTD                                     Last 4 digits of account number       various                                                 $363.56
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          5200 N Croatan Hwy
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 5        Blakemore Ophthalmology                                    Last 4 digits of account number                                                                 $65.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          101 Mark Dr
          Edenton, NC 27932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 6        Blue Fin Tek                                               Last 4 digits of account number                                                                 $45.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          Box 343
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 64 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 7        Budde and Bueker DDS                                       Last 4 digits of account number                                                               $800.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          Executive Center
          Kill Devil Hills, NC 27948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 10CVM000255 Dare County
              Yes                                                       Other. Specify   7/21/2010


 4.1
 8        Bullcity Financial Sol                                     Last 4 digits of account number       6538                                                    $181.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 12/12
          2609 N Duke St Ste 500
          Durham, NC 27704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Unc Physicians


 4.1
 9        Capital Accounts                                           Last 4 digits of account number       9083                                                    $533.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 03/14
          P O Box 140065
          Nashville, TN 37214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Beach Medical Care




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 65 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.2
 0        Capital Accounts                                           Last 4 digits of account number                                                               $434.71
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 140065
          Nashville, TN 37214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Beach Med Care


 4.2
 1        Capitol Pediatrics & Asolescent Ctr                        Last 4 digits of account number       1922                                                    $270.90
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3801 Computer Dr Ste 200
          Raleigh, NC 27609
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 2        Carolina Accounts Control                                  Last 4 digits of account number       Various                                               $1,348.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 471766
          Charlotte, NC 28247-1766
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for HealthEast Family Care




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 66 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.2
 3        Carolina Breast Imaging                                    Last 4 digits of account number       1767                                                    $210.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          990 JOhn Hopkins Dr
          Greenville, NC 27834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 4        Carolina Surgical Care                                     Last 4 digits of account number       5483                                                    $245.49
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1138 North Rd Street
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 5        CBE Group                                                  Last 4 digits of account number       8589                                                    $171.47
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2547
          Waterloo, IA 50704-2547
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dominion NC Power - Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 67 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.2
 6        Charles Powers                                             Last 4 digits of account number                                                             $1,190.56
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          Address unknown
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 08CVM000417
                                                                                         Dare County Magistrate Court 9/3/2008 -
              Yes                                                       Other. Specify   Business debt


 4.2
 7        Chase Receivables                                          Last 4 digits of account number       1009                                                    $420.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 4115
          Concord, CA 94524
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Medac-Chesapeake
              Yes                                                       Other. Specify   Anesthesiologists


 4.2
 8        Chase Receivables                                          Last 4 digits of account number       9042                                                    $760.45
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 659
          Caldwell, NJ 07007-0659
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 68 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.2
 9        Chesapeake Anesthesiologist, Inc.                          Last 4 digits of account number       8163                                                    $760.45
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 791349
          Baltimore, MD 21279-1349
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 0        Chesapeake Radiologists LTD                                Last 4 digits of account number       8701                                                      $41.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3630 George Was Mem #E
          Yorktown, VA 23693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 1        Chesapeake Radiologists LTD                                Last 4 digits of account number       5241                                                      $24.18
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3630 George Was Mem #E
          Yorktown, VA 23693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 69 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.3
 2        Chesapeake Radiologists LTD                                Last 4 digits of account number       2091                                                    $136.68
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3630 George Was Mem #E
          Yorktown, VA 23693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Chesapeake Regional                                        Last 4 digits of account number                                                               $564.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          110 Wimbledon Sq Ste B
          Chesapeake, VA 23320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 550GV1100934 Chesapeake City
              Yes                                                       Other. Specify   District Court 8/18/2011


 4.3
 4        Chesapeake Regional Med Group                              Last 4 digits of account number       5072                                                    $198.15
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 14099
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 14 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 70 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.3      Chesapeake Regional Medical
 5        Center                                                     Last 4 digits of account number       0460                                                      $38.65
          Nonpriority Creditor's Name
          Attn: Mananging Agent                                      When was the debt incurred?
          PO Box 791471
          Baltimore, MD 21279-1471
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 6        Chesapeake Siding & Roofing                                Last 4 digits of account number                                                             $1,198.10
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          7349 Caratoke Hwy
          Jarvisburg, NC 27947
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 7        Chesapeake Siding & Roofing                                Last 4 digits of account number                                                             $1,726.24
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          7349 Caratoke Hwy
          Jarvisburg, NC 27947
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 15 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 71 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.3
 8        Cockerell Dermatopathology                                 Last 4 digits of account number       0599                                                      $85.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 674230
          Dallas, TX 75267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 9        Consulting Concepts Inc.                                   Last 4 digits of account number                                                             $4,923.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          Address unknown
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 08CVM000015 Dare County
                                                                                         Magistrate Court recorded 3/12/008 -
              Yes                                                       Other. Specify   Business debt


 4.4
 0        Credit Collections Services                                Last 4 digits of account number                                                               $466.26
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          725 Canton St
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Progressive Southeastern Inc
              Yes                                                       Other. Specify   Co




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 16 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 72 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.4
 1        Credit Collections Services                                Last 4 digits of account number       9533                                                      $39.48
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          725 Canton St
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Metlife Auto & Home


 4.4
 2        Credit Collections Services                                Last 4 digits of account number       3455                                                    $413.13
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          725 Canton St
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Metlife Auto & Home


 4.4
 3        Credit Control Corp                                        Last 4 digits of account number                                                               $226.20
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 120568
          Newport News, VA 23612-0568
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Gynecology Specialists




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 17 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 73 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.4
 4        Credit Control Corp                                        Last 4 digits of account number       1886                                                    $177.68
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 120568
          Newport News, VA 23612-0568
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Chesapeake radiology


 4.4
 5        Credit Control Corp                                        Last 4 digits of account number       1886                                                    $236.87
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 120568
          Newport News, VA 23612-0568
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting Urology of Virginia


 4.4
 6        Credit Management                                          Last 4 digits of account number                                                               $516.60
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4200 International Pkwy
          Carrollton, TX 75007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Charter Communications




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 18 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 74 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.4
 7        D&D Portable Toilets                                       Last 4 digits of account number                                                             $1,520.25
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          7758 Caratoke Hwy
          Powells Point, NC 27966
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 8        Dare County EMS                                            Last 4 digits of account number       8576                                                    $265.35
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 863
          Lewisville, NC 27023-0863
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Dominion North Carolina Power                              Last 4 digits of account number       1592                                                    $927.78
          Nonpriority Creditor's Name
          Attention: Managing Agent                                  When was the debt incurred?
          PO Box 26543
          Richmond, VA 23290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 19 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 75 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.5
 0        DriveErt                                                   Last 4 digits of account number       0454                                                      $80.17
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          700 Port Centre Pkwy Ste 2B
          Portsmouth, VA 23704-5901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 1        Duck Woods Country Club                                    Last 4 digits of account number                                                             $1,311.99
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          50 S Dogwood Trail
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 2        Dunsdemand                                                 Last 4 digits of account number                                                               $134.35
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 5472
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for USPS - Greensboro -
              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 20 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 76 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.5
 3        Eastern Carolina Cardiovascular                            Last 4 digits of account number                                                             $1,865.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1134 North Road St Bldg 9
          Elizabeth City, NC 27909-3365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 4        Eastern Carolina Cardiovascular                            Last 4 digits of account number       2110                                                    $157.69
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1134 North Road St Bldg 9
          Elizabeth City, NC 27909-3365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 5        Eastern Carolina Cardiovascular                            Last 4 digits of account number       4410                                                      $40.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1134 North Road St Bldg 9
          Elizabeth City, NC 27909-3365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 21 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 77 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.5
 6        Eastern Radiologists                                       Last 4 digits of account number       ER11                                                    $264.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2101 W Arlington Blvd Ste 210
          Greenville, NC 27834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 7        Elizabeth River Tunnels                                    Last 4 digits of account number       7982                                                      $18.25
          Nonpriority Creditor's Name
          Attention: Managing Agent                                  When was the debt incurred?
          700 Port Centre Pkwy Ste 2B
          Portsmouth, VA 23704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 8        Emanuelson & Dad, Inc.                                     Last 4 digits of account number                                                               $624.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4717 N Croatan Hwy
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 22 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 78 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.5
 9        Enchanced Recovery                                         Last 4 digits of account number                                                               $249.67
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o box 1259 Dept 98696
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Directv


 4.6
 0        Firstpoint Collection Resources                            Last 4 digits of account number                                                                 $40.34
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 26140
          Greensboro, NC 27402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for National General Insurance -
              Yes                                                       Other. Specify   Business debt


 4.6
 1        Focus Recovery                                             Last 4 digits of account number       0001                                                    $611.14
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 4/26/16
          9701 Metrololitan Ct Ste
          North Chesterfield, VA 23236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Chesapeake General Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 23 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 79 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.6
 2        Ford Motor Credit                                          Last 4 digits of account number                                                           $12,406.35
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 472687
          Charlotte, NC 28247
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 10CVD000104 Dare County
              Yes                                                       Other. Specify   District Court 6/1/2010


 4.6
 3        Gastroenterology Associates                                Last 4 digits of account number       7990                                                    $180.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          400 Gresham Dr Ste 303
          Norfolk, VA 23507-1901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 4        GC Services Limited                                        Last 4 digits of account number                                                                 $25.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2667
          Houston, TX 77252-2667
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Telecheck




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 24 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 80 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.6
 5        Guy C. Lee Building Materials                              Last 4 digits of account number                                                           $47,122.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 276
          Morehead City, NC 28557
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 05CVS667 Dare County Superior
              Yes                                                       Other. Specify   Court 4/12/2007 - Business debt


 4.6
 6        Guy C. Lee Building Materials                              Last 4 digits of account number                                                           $17,039.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 276
          Morehead City, NC 28557
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 05CVS668 Dare County Superior
              Yes                                                       Other. Specify   Court 4/12/2007 - Business debt


 4.6
 7        Happy Boxes                                                Last 4 digits of account number                                                               $160.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4361 The Woods Rd
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 25 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 81 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.6
 8        Harris Teeter Check Services                               Last 4 digits of account number                                                               $116.87
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 1569
          Matthews, NC 28106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        Hines Contractors Inc.                                     Last 4 digits of account number       1307                                                    $107.09
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          8490 Caratoke Hwy
          Powells Point, NC 27966
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 0        IC System                                                  Last 4 digits of account number       0560                                                    $283.60
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 64437
          Saint Paul, MN 55164-0437
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Byram Healthcare




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 26 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 82 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.7
 1        Integon National Ins                                       Last 4 digits of account number                                                                 $91.58
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 3199
          Winston Salem, NC 27152
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 2        J.T. Jones Propane & Fireplace Co                          Last 4 digits of account number                                                             $1,766.70
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          101#B Pan Ridge Ct
          Point Harbor, NC 27964
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 3        James C. Woodson DDS                                       Last 4 digits of account number       0202                                                      $28.90
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4810 S Croatan Hwy Ste 270
          Nags Head, NC 27959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 27 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 83 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.7
 4        Kellogg Building Materials                                 Last 4 digits of account number                                                             $8,643.74
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 99
          Manteo, NC 27954
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 5        Kitty Hawk Iron & Steel Works, Inc                         Last 4 digits of account number                                                             $3,065.33
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o box 40
          Harbinger, NC 27941
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt - Ashton Harrell
              Yes                                                       Other. Specify   Construction


 4.7
 6        LabCorp                                                    Last 4 digits of account number       8455                                                      $77.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2240
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 28 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 84 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.7
 7        Lampe Enterprise                                           Last 4 digits of account number                                                           $87,701.45
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          235 E Market St
          Smithfield, NC 27577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 05CVS000667 Dare County -
              Yes                                                       Other. Specify   Business debt


 4.7
 8        Lampe Enterprise                                           Last 4 digits of account number                                                           $31,773.58
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          235 E Market St
          Smithfield, NC 27577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment 05 CVS 000668 - Business debt


 4.7
 9        LCA Collections                                            Last 4 digits of account number       8409                                                      $37.12
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 29 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 85 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.8
 0        LCA Collections                                            Last 4 digits of account number       8222                                                      $69.30
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2240
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Outer Banks Family Medicine


 4.8
 1        LeBleu                                                     Last 4 digits of account number       4974                                                      $10.70
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 399
          Harbinger, NC 27941
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.8      Linebarger Goggan Blair &
 2        Sampson                                                    Last 4 digits of account number       erC1                                                    $106.38
          Nonpriority Creditor's Name
          Attorney at Law                                            When was the debt incurred?
          P o box 659443
          San Antonio, TX 78265-9443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 30 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 86 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.8      Linebarger Goggan Blair &
 3        Sampson                                                    Last 4 digits of account number                                                                 $31.38
          Nonpriority Creditor's Name
          Attorney at Law                                            When was the debt incurred?
          P o box 659443
          San Antonio, TX 78265-9443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 4        Liposcience Inc                                            Last 4 digits of account number       8597                                                      $80.28
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2500 Sumner Blvd
          Raleigh, NC 27616
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 5        Little Caesars Collection Dept                             Last 4 digits of account number                                                                 $46.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1505 West Ehringhaus St
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 31 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 87 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.8
 6        Medical Services of the Albem                              Last 4 digits of account number                                                                 $20.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1134 N Road St Bldg 9
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 7        National General                                           Last 4 digits of account number       9678                                                    $282.28
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 3199
          Winston Salem, NC 27102-3199
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 8        Northland Group Inc                                        Last 4 digits of account number                                                             $1,151.04
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 390846
          Minneapolis, MN 55439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Capital One Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 32 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 88 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.8
 9        Novant Health Imaging Maplewood                            Last 4 digits of account number       1816                                                      $18.69
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 602293
          Charlotte, NC 28260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 0        OBX Dermatology                                            Last 4 digits of account number                                                               $315.62
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2518 S Croatan Hwy #B
          Nags Head, NC 27959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 1        OBX Services, LLC                                          Last 4 digits of account number                                                             $1,091.36
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 901
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 33 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 89 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.9
 2        OBXMD, PC                                                  Last 4 digits of account number       Various                                                 $168.39
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4721 N Croatan Hwy
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 3        Online Collections                                         Last 4 digits of account number       9576                                                      $49.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1489
          Winterville, NC 28590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 4        Outer Banks Hospital Anesthesi                             Last 4 digits of account number       5290                                                      $32.12
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4800 S Croatan Hwy
          Nags Head, NC 27959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 34 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 90 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.9
 5        Outer Banks Medical Group                                  Last 4 digits of account number       9485                                                      $96.63
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O box 63019
          Charlotte, NC 28263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 6        Outer Banks Medical Group                                  Last 4 digits of account number       2363                                                      $90.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O box 63019
          Charlotte, NC 28263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 7        Outer Banks Water, LLC                                     Last 4 digits of account number                                                                 $36.95
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 2920
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 35 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 91 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.9
 8        OuterBanks Pest Control                                    Last 4 digits of account number                                                                 $85.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 208
          Manteo, NC 27954
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 9        Patricia S Via                                             Last 4 digits of account number                                                             $2,929.00
          Nonpriority Creditor's Name
          804 Devenwood Rd                                           When was the debt incurred?
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 07CVM000368 recorded Dare
                                                                                         County Magistrate Court 8/15/2007
              Yes                                                       Other. Specify   Business debt


 4.1
 00       PennCredit Corporation                                     Last 4 digits of account number       5139                                                    $112.50
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1259 Dept 91047
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 36 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 92 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 01       PPG Architectural Finishes                                 Last 4 digits of account number       5625                                                  $3,375.09
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 101397
          Atlanta, GA 30392-1397
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 02       Prince-Parker & Associates                                 Last 4 digits of account number                                                               $139.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 474690
          Charlotte, NC 28247
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Outer Banks Urgent Care


 4.1
 03       Print Plus / Graphic Solutions                             Last 4 digits of account number                                                                 $39.96
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4700 N Croatan Hwy
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 37 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 93 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 04       Professional Account Management                            Last 4 digits of account number       0760                                                      $40.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 6649
          Rockville, MD 20849-6649
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   City of Raleigh - Parklink


 4.1
 05       Professional Recovery Consultants                          Last 4 digits of account number                                                               $299.83
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2700 Meridian Pkwy Ste 200
          Durham, NC 27713
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for the Outer Banks Hospital


 4.1
 06       Progressive Financial Services                             Last 4 digits of account number       4541                                                    $179.53
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 22083
          Tempe, AZ 85285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 38 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 94 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 07       Progressive Leasing                                        Last 4 digits of account number       0362                                                    $908.76
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          256 W Data Dr
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 08       Radius Global Solutions LLC                                Last 4 digits of account number       7850                                                    $119.82
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1259 Det 120957
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 09       Regional Medical Services                                  Last 4 digits of account number       1718                                                      $49.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          5200 N Croatan Hwy
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 39 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 95 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 10       Revenue Authority Prince George's                          Last 4 digits of account number                                                               $100.00
          Nonpriority Creditor's Name
          County Parking Division                                    When was the debt incurred?
          Attn: Managing Agent
          1300 Mercantile Lane Ste 108
          Upper Marlboro, MD 20774
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 11       RMCB                                                       Last 4 digits of account number                                                               $333.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4 Westchester Plaza Ste 110
          Elmsford, NY 10523
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 12       Sca                                                        Last 4 digits of account number       various                                               $1,709.98
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 3/11/13
          P o Box 910
          Edenton, NC 27932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Albemarle Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 40 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 96 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1                                                                                                       Various
 13       Sca Collections Inc                                        Last 4 digits of account number       accounts                                              $1,310.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 02/13
          P O Box 876
          Greenville, NC 27835
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Eastern Radiologists
              Yes                                                       Other. Specify   Inc.


 4.1
 14       Sca Collections Inc                                        Last 4 digits of account number       Various                                                 $248.48
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 09/13
          P O Box 876
          Greenville, NC 27835
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Vidant Medical Group


 4.1      Sentara Albemarle Physician
 15       Service                                                    Last 4 digits of account number       3749                                                      $20.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          5200 N Croatan Hwy Ste 12
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 41 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 97 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1      Sentara Albemarle Physician
 16       Service                                                    Last 4 digits of account number       7777                                                    $273.19
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          5200 N Croatan Hwy Ste 12
          Kitty Hawk, NC 27949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 17       Sentara Collections                                        Last 4 digits of account number       9183                                                    $274.15
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 79698
          Baltimore, MD 21279-0698
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 18       Sentara Collections                                        Last 4 digits of account number       7303                                                    $250.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 79698
          Baltimore, MD 21279-0698
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 42 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 98 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 19       Sentara Surgery Specialists                                Last 4 digits of account number                                                               $245.49
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1177 N Road St
          Elizabeth City, NC 27909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 20       Shorefire Gas Fireplaces                                   Last 4 digits of account number                                                             $1,503.09
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2705-B North Croatan Hwy
          P O Box 323
          Kill Devil Hills, NC 27948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 21       Shoreline Electric of Kill Devil                           Last 4 digits of account number                                                             $9,578.92
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          2133 Upton Dr Ste 126
          Virginia Beach, VA 23454
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 06CVD744 Dare County District
                                                                                         Court
              Yes                                                       Other. Specify   Business debt


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 43 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                 Page 99 of
                                                                         137                                                                                       5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)


 4.1
 22       Site Services                                              Last 4 digits of account number                                                           $13,011.45
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 28
          Manns Harbor, NC 27953
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 23       Smithfield Police Dept                                     Last 4 digits of account number       9677                                                      $10.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 761
          Smithfield, NC 27577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Parking ticket


 4.1
 24       Szabo Associates Inc.                                      Last 4 digits of account number                                                             $2,340.08
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3355 Lenox Rd NE Ste 945
          Atlanta, GA 30326-1332
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Three Dog Ink, Inc. vs. ALH Construction &
              Yes                                                       Other. Specify   Remodeling Inc. - Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 44 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 100 of
                                                                        137                                                                                    5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 25       The Home Depot Credit Svs                                  Last 4 digits of account number                                                           $249.39
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 6029
          The Lakes, NV 88901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 26       The Outer Banks Hospital                                   Last 4 digits of account number                                                           $100.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 8409
          Greenville, NC 27835-8409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 27       The Outer Banks Hospital                                   Last 4 digits of account number       3861                                              $1,229.86
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 8409
          Greenville, NC 27835-8409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 45 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 101 of
                                                                        137                                                                                    5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 28       The Outer Banks Hospital                                   Last 4 digits of account number       9119                                              $3,349.32
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 8409
          Greenville, NC 27835-8409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 29       Three Dog Ink, LLC                                         Last 4 digits of account number                                                         $1,872.06
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          111 E Baltic St
          Nags Head, NC 27959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 30       Through The Country Door                                   Last 4 digits of account number       753O                                                $315.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 03/15 Last Active
          1112 7th Ave                                               When was the debt incurred?           8/10/15
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 46 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 102 of
                                                                        137                                                                                    5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 31       Tidewater SkinCare & Pathology                             Last 4 digits of account number                                                           $136.04
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1157 First Colonial Rd Ste 300
          Virginia Beach, VA 23454
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 32       Treated Lumber Outlet                                      Last 4 digits of account number                                                       $14,315.31
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          8546 Cartoke Hwy
          Powells Point, NC 27966
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 33       Triad Radiology Associates                                 Last 4 digits of account number                                                               $3.72
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 1259 Dept #88680
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 47 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 103 of
                                                                        137                                                                                    5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 34       TRS Recovery Services, Inc.                                Last 4 digits of account number       5224                                                  $61.07
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 17380
          Denver, CO 80217-0380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 35       Vidant Health                                              Last 4 digits of account number       9119                                              $4,134.37
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 71095
          Charlotte, NC 28272-1095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 36       Vidant Medical Group                                       Last 4 digits of account number       5463                                                $471.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 63019
          Charlotte, NC 28263-3019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 48 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                              Page 104 of
                                                                        137                                                                                    5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 37       Virigina Center for Women                                  Last 4 digits of account number                                                         $1,718.15
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          1101 Madison Plaza Ste 200
          Chesapeake, VA 23320-5179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 38       W. Downing DDS                                             Last 4 digits of account number                                                           $186.73
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P o Box 1586
          Nags Head, NC 27959-1586
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 39       Wakefield & Associates                                     Last 4 digits of account number       Various                                             $591.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?           Opened 12/13
          7005 Middlebrook Pike
          Knoxville, TN 37909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Outer Banks Tha
              Yes                                                       Other. Specify   Emergency Depa




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 49 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                Page 105 of
                                                                        137                                                                                           5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 4.1
 40        West Brothers Supply Co                                   Last 4 digits of account number                                                                $3,094.20
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           P O Box 934
           Kitty Hawk, NC 27949
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ally Financial                                                Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P o box 380901
 Minneapolis, MN 55438-0902
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Applied Business Services                                     Line 4.112 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 617 Soundside Rd
 Edenton, NC 27932
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Applied Business Services                                     Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 910
 Edenton, NC 27932
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chesapeake Regional                                           Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 110 Wimbledon Sq Ste B
 Chesapeake, VA 23320
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 City of Raleigh - Parklink                                    Line 4.104 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 3214
 Milwaukee, WI 53201-3214
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Constar Financial Services                                    Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attention: Managing Agent                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 3561 W. Bell Rd.
 Phoenix, AZ 85053
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 50 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                Page 106 of
                                                                        137                                                                                           5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 120568
 Newport News, VA 23612-0568
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Consultants                                       Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 571
 Fort Mill, SC 29716-0571
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eastern Radiologists                                          Line 4.113 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2101 W Arlington Blvd, Ste 210
 Greenville, NC 27834-5758
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Healtheast Family Care                                        Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Aent                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 4810 S Croaton Hwy
 Nags Head, NC 27959
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HRRG                                                          Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 459080
 Fort Lauderdale, FL 33345-9080
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LCA Collections                                               Line 4.92 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 2240
 Burlington, NC 27216-2240
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NCO Financial Systems                                         Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P o Box 4911 Dept DD
 Trenton, NJ 08650
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Outerbanks Professional Services                              Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P o Box 8423
 Greenville, NC 27835-8423
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Profession Recovery Consultants                               Line 4.139 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 51187
 Durham, NC 27717
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Revenue Recovery Corp                                         Line 4.139 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 50250
 Knoxville, TN 37950-0250

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 51 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                Page 107 of
                                                                        137                                                                                           5/22/19 10:50AM

 Debtor 1 Ashton L Harrell, Sr.
 Debtor 2 Debbie L Harrell                                                                               Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Smith Debnam                                                  Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attention: Managing Agent                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 26268
 Raleigh, NC 27611-6268
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Outer Banks Hospital                                      Line 4.105 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P O Box 8409
 Greenville, NC 27834
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems Inc                                        Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 500 Virginia Dr Ste 514
 Fort Washington, PA 19034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Recovery Systems                                       Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P o Box 4043
 Concord, CA 94524-4043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vidant Medical Group                                          Line 4.114 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2100 Stantonsburg Rd
 Greenville, NC 27858
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    42,267.91
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    42,267.91

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  323,072.79

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  323,072.79




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 52 of 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 19-02342-5-JNC                         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                Page 108 of
                                                                          137                                                                           5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                  Ashton L Harrell, Sr.
                           First Name                         Middle Name            Last Name

 Debtor 2                  Debbie L Harrell
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Mellissa McCallister                                                       Rental of residence. Month to Month.
               241 Roanoke Dr
               Kill Devil Hills, NC 27948




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                   Page 109 of
                                                                            137                                                              5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   Ashton L Harrell, Sr.
                            First Name                            Middle Name       Last Name

 Debtor 2                   Debbie L Harrell
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-02342-5-JNC                  Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                 Page 110 of
                                                                  137                                                                          5/22/19 10:50AM




Fill in this information to identify your case:

Debtor 1                      Ashton L Harrell, Sr.

Debtor 2                      Debbie L Harrell
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF NORTH CAROLINA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Self Employed                              Realtor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Ashton Harrell Construction                Resort Realty of the Outer Banks

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         30 years                                 1 year 6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        2,882.00      $          4,350.96

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,882.00            $    4,350.96




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
        Case 19-02342-5-JNC                  Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                     Page 111 of
                                                             137                                                                                   5/22/19 10:50AM




Debtor 1   Ashton L Harrell, Sr.
Debtor 2   Debbie L Harrell                                                                      Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      2,882.00       $         4,350.96

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00   $           464.14
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00   $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00   $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00   $             0.00
     5e.    Insurance                                                                     5e.        $              0.00   $           124.52
     5f.    Domestic support obligations                                                  5f.        $              0.00   $             0.00
     5g.    Union dues                                                                    5g.        $              0.00   $             0.00
     5h.    Other deductions. Specify: FSA                                                5h.+       $              0.00 + $            60.00
            Garnishment by NCDR                                                                      $              0.00   $           435.09
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00   $        1,083.75
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,882.00       $        3,267.21
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,882.00 + $       3,267.21 = $            6,149.21
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           6,149.21
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
       Case 19-02342-5-JNC                        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                      Page 112 of
                                                                  137                                                                               5/22/19 10:50AM




Fill in this information to identify your case:

Debtor 1                 Ashton L Harrell, Sr.                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Debbie L Harrell                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             21                   Yes
                                                                                                                                             No
                                                                                   Son                                  23                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,400.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             60.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 19-02342-5-JNC                       Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                            Page 113 of
                                                                137                                                                                        5/22/19 10:50AM




Debtor 1     Ashton L Harrell, Sr.
Debtor 2     Debbie L Harrell                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                575.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,300.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                 50.00
11.   Medical and dental expenses                                                            11. $                                                300.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 600.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  394.00
      15c. Vehicle insurance                                                               15c. $                                                  387.00
      15d. Other insurance. Specify: Workers Compensation                                  15d. $                                                  173.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  29.17
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  597.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  343.35
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Education necessary to maintain employment                          21. +$                                                 20.00
      Pets/Vets                                                                                   +$                                               125.00
      College Tuition                                                                             +$                                               400.00
      Cigarettes                                                                                  +$                                               250.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       7,753.52
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       7,753.52
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,149.21
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,753.52

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,604.31

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 19-02342-5-JNC                            Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                                      Page 114 of
                                                                             137                                                                                                 5/22/19 10:50AM


 Fill in this information to identify your case:

 Debtor 1                   Ashton L Harrell, Sr.
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Debbie L Harrell
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              53,129.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              53,129.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              29,835.72

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              42,267.91

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             323,072.79


                                                                                                                                     Your total liabilities $               395,176.42


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                6,149.21

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,753.52

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                 Page 115 of
                                                                        137                                                                       5/22/19 10:50AM

 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            42,267.91

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             42,267.91




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-02342-5-JNC                       Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                Page 116 of
                                                                        137                                                                          5/22/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                    Ashton L Harrell, Sr.
                             First Name                     Middle Name             Last Name

 Debtor 2                    Debbie L Harrell
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Ashton L Harrell, Sr.                                                 X   /s/ Debbie L Harrell
              Ashton L Harrell, Sr.                                                     Debbie L Harrell
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       April 29, 2019                                                 Date    April 29, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case 19-02342-5-JNC      Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43        Page 117 of
                                                  137                                              5/22/19 10:50AM




          Ashton L Harrell, Sr.
 In re    Debbie L Harrell                                                Case No.
                                                    Debtor(s)



          FORM 106DEC DECLARATION ABOUT AN INDIVIDUAL DEBTOR'S SCHEDULES
                                               Attachment A

Inclusion of any debt listed on Schedules D, E or F shall not be construed as an admission as to it's
validity including but not limited to the propriety/amount of charges/fees, interest rate or standing to
assert a claim based on the alleged debt.
              Case 19-02342-5-JNC                       Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                  Page 118 of
                                                                        137                                                             5/22/19 10:50AM




 Fill in this information to identify your case:

 Debtor 1                 Ashton L Harrell, Sr.
                          First Name                        Middle Name              Last Name

 Debtor 2                 Debbie L Harrell
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
          whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
          on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         A1 Finance                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2004 Dodge Ram 181,110 miles                       Reaffirmation Agreement.
    property             VIN: 1D7HU18D04J180848                             Retain the property and [explain]:
    securing debt:       FMV: $6,725.00
                         Purchased: 4/2018
                         Ownership: D1


    Creditor's         American Credit Accept                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2014 Buick Encore 47,300 miles                     Reaffirmation Agreement.
    property             VIN: KL4CJCSB0EB784843                             Retain the property and [explain]:
    securing debt:       FMV: $12,400.00
                         Purchased: 11/15/2015
                         Price: $22,000.00
                         Ownership: D1




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-02342-5-JNC                          Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                                 Page 119 of
                                                                        137                                                                          5/22/19 10:50AM




 Debtor 1      Ashton L Harrell, Sr.
 Debtor 2      Debbie L Harrell                                                                      Case number (if known)




 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Ashton L Harrell, Sr.                                                    X /s/ Debbie L Harrell
       Ashton L Harrell, Sr.                                                           Debbie L Harrell
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 29, 2019                                                   Date    April 29, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-02342-5-JNC                         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                             Page 120 of
                                                                        137                                                                      5/22/19 10:50AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
             Ashton L Harrell, Sr.
 In re       Debbie L Harrell                                                                                 Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,622.00
             Prior to the filing of this statement I have received                                        $                     1,622.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):            None

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Refer to attorney fee contract attached hereto. (Chapter 13 Cases only)

                  Representation of debtors in an adversary proceeding or other contested bankruptcy matters. (Chapter 7 cases
                  only)
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 29, 2019                                                                 /s/ Lindsay Murphy Parker
     Date                                                                           Lindsay Murphy Parker 50894
                                                                                    Signature of Attorney
                                                                                    Gillespie & Murphy PA
                                                                                    P.O. Drawer 888
                                                                                    New Bern, NC 28563
                                                                                    (252) 636-2225 Fax: (252) 636-0625
                                                                                    gmpa@lawyersforchrist.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-02342-5-JNC         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                       Page 121 of
                                            137




                       Gillespie & Murphy, P. A.
                                            Attorneys at Law

                                            J. Allen Murphy
                                          Jonathan E. Friesen
                                          Lindsay M. Parker
                                            Patrick D. Riley


P. O. Drawer 888           200 Valencia Dr.               101 W. 14th St.                    321 N. Front
St. 320 Middle St.         Suite 119                      Suite 101                              Suite 301
New Bern, NC 28563         Jacksonville, NC 28546         Greenville NC 27834       Wilmington NC 28401
P: (252) 636-2225          P: (800) 453-9851              P: (800) 453-9851             P: (910) 254-3456
F (252) 636-0625                                                                        F: (910) 254-3444
                                  Email: gmpa@lawyersforchrist.com
                                  Website: www.lawyersforchrist.com

             CLIENT AUTHORIZATION FOR LEGAL SERVICES, BANKRUPTCY FEE CONTRACT
                                      CHAPTER 7 CASE

The undersigned “Client(s)” retains the law offices of Gillespie and Murphy, P.A. (hereafter referred to
as “attorney”) for the purpose of filing a petition under Chapter 7 of the U.S. Bankruptcy Code (the
“case.”) The attorney shall represent the client in a Chapter 7 bankruptcy proceeding before the United
States Bankruptcy Court for the Eastern District of North Carolina, subject to the terms of this agreement
as set forth herein.

1.      FEES AND COSTS AND TERMS OF PAYMENT:

        a.      Client(s) agree(s) attorney shall be paid a total of $ 2,000.00
                This amount includes the following:
                1.          $ 1,622.00            attorney fees;
                2.          $       43.00         credit report fee ($33.00 ind./$66.00 joint)
                3.          $     335.00          bankruptcy court filing fee;
                4.                                other services

        The above fee is based upon information provided by client(s) to attorney at the
        initial contact. If the information provided in the bankruptcy questionnaire reveals
        more creditors or issues unknown to the attorney, the above fee may be modified
        depending upon the number of creditors and difficulty of the case.

        CONTINGENCY FEE ELECTION - In the event the attorney files an action to
        address creditor misconduct, including adversary proceedings or motions for
        sanctions, the attorney, in his sole discretion, may elect to provide these services on a
        “contingency fee” basis. Under this election, the client agrees that the attorney shall
        be compensated for performing these services through payment to him of a


                                                    -1-
Case 19-02342-5-JNC      Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                      Page 122 of
                                         137



      minimum of 33% of any gross recovery obtained on the client’s behalf, subject to
      Bankruptcy Court approval. We may also seek to have the Court order all fees be
      paid by the offending creditor.

      The Chapter 7 petition shall not be filed, in accordance with the bankruptcy code, until all
      upfront fees and costs, as set forth above are paid and all information requested by
      attorney, is provided, the petition is prepared, reviewed by “Client’s” for accuracy and
      signed for verification by “Client’s”.

             1.      At least $1,000.00 shall be non-refundable.

             2.      The balance due shall be paid before attorney prepares the petition,
                     schedules and statement of financial affairs for the filing of Chapter 7
                     petition. Once preparation of the petition has begun all attorneys fees paid
                     by the client to the attorney shall be applied in payment of the attorneys
                     fees and shall be non-refundable. Any filing fees received by the attorney
                     shall be refunded to client if the case is not filed.
             3.      Client agrees that if payments are not made as outlined above, attorney may
                     immediately close client(s) file, in which case no further action needs to be taken
                     or services rendered by attorney and said file shall be closed. The bankruptcy
                     court filing fee shall be returned to the client(s) with all other fees paid non-
                     refundable to attorney. In the event the “Client(s)” has not paid the upfront fees
                     and costs within 180 days of the date of this Agreement, it shall be presumed that
                     the “Client(s)” has elected not to file bankruptcy. Any attorney fees paid and
                     costs paid for services such as, but not limited to, credit report, credit counseling,
                     debtor education or similar services after this 180 days shall be forfeited by
                     Client(s) to attorney as non-refundable.

2.    LEGAL SERVICES PROVIDED:

      a.     For the fees set forth in 1(a) above, the attorney shall provide basic services reasonably
             necessary to properly prepare the chapter 7 bankruptcy petition and represent the
             “Client(s)” before the bankruptcy court. These services include the following:

             1.      Analysis of “Client(s)” financial situation and advising Client(s);
             2.      Preparation of petition, schedules, statement of financial affairs, supplemental
                     local forms and mailing matrix;
             3.      Correspondence to “Client(s)” regarding “Client(s)’ responsibilities and
                     attendance of Section 341 meeting;
             4.      Preparation for and representing “Client(s)” at Section 341 meetings;
             5.      Exemption planning;
             6.      Providing information to the court, the trustee and creditors in accordance with
                     the Bankruptcy Code and the Local Rules of the EDNC;
             7.      Review of Orders related to the case;
             8.      Maintaining custody and control of case file;
             9.      Obtaining copies of proof of claims and review, if necessary;


                                                 -2-
Case 19-02342-5-JNC     Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                   Page 123 of
                                        137


            10.     If needed, preparation and filing of proofs of claim on your behalf for your
                    creditors;
            11.     Preparation for and attendance at 341 meeting;
            12.     Responding to “Client(s)’contacts regarding changes in “Client(s)” financial and
                    personal circumstances and advising the court and trustee of the same, if
                    necessary, for the proper administration of “Client(s)” case;
            13.     Communicating with “Client(s)”as needed for the proper administration of
                    “Client(s)” case;
            14.     Communicating with creditors as needed for the proper administration of
                    “Client(s)” case; and,
            15.     Communicating with the court and trustee as needed for the proper
                    administration of “Client(s)” case.

      b.    However, in the event some unusual or unexpected event or action occurs that requires
            more time, expense, and labor for any of the above, the attorney has the right to request
            additional fees for such time, expense and labor. “Client(s)” agree to pay for these
            services, in advance, before the services are rendered at the hourly rate of $350.00 per
            hour, or a flat fee determined prior to services being rendered.

3.    LEGAL SERVICES NOT PROVIDED:

      a.    Conversion to Chapter 13;
      b.    Representation in any action objecting to discharge in bankruptcy or discharge of a
            particular debt;
      c.    Representation in any Adversary Proceeding filed by the Trustee or creditor or
            Bankruptcy Administrator;
      d.    Post-discharge actions;
      e.    Representation before any tax authority;
      f.    The cost of long distance telephone calls and the cost of delivery (other than postage);
      g.    Fielding telephone calls and correspondence from client’s creditors prior to filing of case
            with the court;
      h.    Searching title or lien records;
      i.    Services initiated to resolve issues concerning concealment of debts or assets or
            misrepresentation of facts, valuation of property, objection to exemptions, violation of or
            relief from the automatic stay, dismissal of the case, purchase or sale of property and
            incurrence of additional debt;
      j.    Non-appearances at court or the first meeting of creditors (341 meeting);
      k.    Negotiating or arranging for the retention, redemption. or post discharge release of
            collateral;
      l.    Reaffirmation agreements and/or motions for redemption;
      m.    Amendments to add additional creditors or correct (or update) the schedules; and,
      n.    Avoidance of judgment liens.
      o.    Representation in any state court proceeding
      p.    Representation in an federal court proceeding not related to bankruptcy
      q.    Representation in loan modifications
      r.    Representation in settlement of debts



                                               -3-
Case 19-02342-5-JNC     Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                    Page 124 of
                                        137



4.    CLIENT(S) OBLIGATIONS:

      a.    To pay the fees set out above;
      b.    To make all payments to all creditors in a timely manner as to any and all debts in which
            the client(s) have property they wish to retain or are reaffirming the debt;
      c.    To provide accurately, completely and honestly all the information necessary to properly
            analyze the client(s) financial situation and prepare the chapter 7 bankruptcy petition,
            schedules, statement of financial affairs, supplemental local forms, mailing matrix and
            other documents as required;
      d.    To thoroughly review and sign the bankruptcy petition, schedules, statement of financial
            affairs, supplemental local forms, mailing matrix and other documents as required and
            advise attorney of any inaccuracies or changes needed;
      e.    To keep the attorney advised at all times of all the client(s) current contact information,
            including but not limited to, mailing addresses, physical address, email address, work
            phone number, home phone number, cell number and any other means of contact;
      f.    To attend the section 341 meeting of creditors and any other court hearings set in
            “Client(s)” case and to arrive in a timely manner dressed appropriate for a court
            proceeding;
      g.    To provide any information requested by the Chapter 7 Trustee, Court, Bankruptcy
            Administrator, attorney for “Client(s)” and any other party in the case, unless the Court
            rules the “Client(s)” is/are not required to provide the information;
      h.    To respond immediately to any phone call, correspondence and requests by the Attorney
            or staff of Attorney;
      i.    Comply with the obligations placed upon the “Client(s)’ by Local Rule 4002-1(b), a copy
            of which is attached hereto;
      j.    To do everything asked of “Client(s)’ by attorney, or any member of Attorney’s staff,
            Trustee, Court and Bankruptcy Administrator for proper administration of “Client(s)”
            case;
      l.    Not to give out attorney’s name, telephone number or address prior to the filing date of
            clients’ case, unless clients have paid attorney at least $200.00 of the attorney fees due;
            and,
      m.    To promptly provide the Attorney with copies of any judgments, summons, writs
            of execution, foreclosure notices and all other documentation or legal process (law
            suits or other proceedings) for matters in which the Client is a party.

5.    NO PROMISES OF OUTCOME, FUTURE CREDIT OR TAX ADVISE:

      a.    Client acknowledges that neither attorney nor attorney’s staff has made any promises or
            guarantees about the outcome of “Client(s)” case or the “Client(s)” ability to obtain
            future credit.
      b.    The attorney representation of the “Client(s)” specifically does not include and the
            attorney has not undertaken to give tax advice to the client, and attorney has advised the
            debtor to seek separate counsel or a CPA or tax advisor with regard to any tax advice or
            tax ramifications of the filing of any bankruptcy proceeding.

6.    WITHDRAWAL FROM REPRESENTATION:



                                               -4-
Case 19-02342-5-JNC        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                   Page 125 of
                                           137


      The attorney reserves the right to withdraw from this matter (i) if the client fails to honor any
      part/portion of this agreement, (ii) for any just reason as permitted or required under the North
      Carolina State Bar’s Rules of Professional Conduct, (iii) as permitted by the rules of courts of the
      State of North Carolina and/or the Bankruptcy Court. Notification of withdrawal shall be made
      in writing to the client. Attorney shall have an automatic right to withdraw from this matter if a
      check delivered by the client to the attorney is returned for insufficient funds.

7.    RETENTION OF CLIENT(S) RECORDS:
      Attorney shall scan for retention any of the books, papers, and/or records related to the
      representation of the client and return all hard copies to the client, if requested.

8.    READ CAREFULLY: Client understands that no paralegal, secretary, or other non-lawyer
      working at the offices of Gillespie and Murphy, P.A., has the authority (i) to give legal
      advice, (ii) to recommend that client should or should not file for the protection of
      bankruptcy, (iii) to recommend that client file under one bankruptcy chapter rather than
      another chapter, to the extent that such advice or recommendation would involve the
      exercise of independent legal judgement. Client acknowledges that no one employed by or
      affiliated with the law offices of Gillespie and Murphy, P.A., other than an attorney, has
      given such advice or made any such recommendation to the client.

9.    Caution: Client understands that if client is behind in payments on a car, mobile home, furniture
      loan, lease or other secured debt, the bankruptcy laws do not stop a creditor from repossessing or
      otherwise taking such property until such time as the client’s case gets filed with the Bankruptcy
      Court. Similarly, client understands that foreclosure on a home or a piece of land cannot be
      stopped until the clients case gets filed with the Bankruptcy Court.

10.   Returned Checks: Client will be charged (i) a processing fee of $25.00 for any check in which
      payment has been refused by the payor bank because of insufficient funds or because the drawer
      did not have an account at that bank and (ii) any service charges imposed on the attorney by a
      bank or depository for processing the dishonored check, pursuant to the provisions of N.C.G.S.
      section 6-21.3 and 25-3-506.

11.   Payments: All payments must be made in cash, certified check, cashiers check, or money order
      unless approved by the attorney handling the case. Any payments made by personal check will
      delay the filing of the related bankruptcy petition for ten (10) business days to allow checks to
      clear the bank.

12.   Information related to a Chapter 7 bankruptcy and the role of the Chapter 7 trustee
      assigned to your case by the Court and the role of the Bankruptcy Administrator in review
      of your chapter case after filing: When you file a Chapter 7 Bankruptcy, the Court assigns a
      Chapter 7 Trustee to your case. John Bircher, Walter Hinson, and Stephen Beaman currently
      serve as Trustees in this district. Once assigned to your case, the Trustee will review the
      information you provided to the Court and determine if there are any assets to administer.

      a.      The role of the Trustee includes but is not limited to the following:




                                                  -5-
Case 19-02342-5-JNC     Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                    Page 126 of
                                        137


            1.      Reviews the information in your documents for accuracy. The Trustee will
                    review other sources to confirm you have made full and complete disclosure
                    including:
                    (a)     City and County tax records
                    (b)     Department of Motor Vehicle records
                    (c)     Secretary of State records
                    (d)     IRS and State Department of Revenue records
                    (e)     Internet Searches
                    (f)     County court records
                    (g)     any other public records available to the Trustee
                    (h)     other information or documents the trustee may request from you to
                            determine the honesty and accuracy of your petition.
            2.      Reviews your petition, tax returns, bank records, business records, etc. to verify
                    your income, debts, expenses, and personal and business transactions.
            3.      Determines if you have assets that are not protected, that he, as Trustee, can sell
                    to pay money to your unsecured creditors.

            The moment you file a Chapter 7 bankruptcy, all your personal belongings and real
            estate come under the control of your Trustee. If the property has value over what the
            law allows you to protect, he has the authority to sell your property, pay you the value
            you are entitled to protect and distribute the balance to any lien holder, pay his allowed
            commission and fees and then pay any remaining amounts to your unsecured creditors.
            We, as your attorneys, will review your information to maximize your exemptions,
            as the law may provide, to protect your property.

            If you own real estate (house, land, condo, duplex, timeshare, mobile homes and land,
            etc.) the Trustee will closely examine the Deed, Promissory Note and Deed of Trust for
            any defects. The Trustee may file an adversary proceeding (legal action against your
            lender), if he believes there is a defect. If he is successful in this action, the
            lien/mortgage will be deemed void. The Trustee will then get Court permission to sell
            the property, pay you whatever amount you are entitled to protect via your exemption(s)
            and pay your unsecured creditors any amounts remaining after his commission and fees
            are paid. This is why we review these documents prior to the case being filed.

            If the Trustee determines you have improperly claimed an exemption to protect
            something you own, he may object to the exemption. If the Court agrees with his
            objection you will lose the exemption or have it reduced in amount. If the Trustee sells
            the property, you would receive a reduced amount or possibly nothing at all. Our duty is
            to maximize your exemptions, as the law may provide, so you get the most
            protection.

            If you have repaid debts to family members, partners or business associates in money or
            property in the 12 months prior to the date your bankruptcy is filed, the Trustee can and
            probably will demand the return of that money or property, or its value, from the person
            who received it. If the person does not comply, the Trustee can file an adversary
            proceeding against that person to obtain a Court Order requiring the return of the money
            or property.


                                               -6-
Case 19-02342-5-JNC      Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                     Page 127 of
                                         137


            If you have transferred or sold any property, real or personal, to anyone in the four years
            prior to the Chapter 7 filing date, the Trustee may inquire if you received a fair amount
            of value for the transfer. If the Trustee believes you did not, or if he believes the transfer
            was in some other way improper, he could demand money from the person who received
            what you transferred or seek to undo the transfer to bring the property into your
            bankruptcy estate and sell the property to pay to the Trustee for his fees and to your
            unsecured creditors.

            If you are entitled to a tax refund, insurance proceeds, a marital settlement or inheritance
            at the time you file the Chapter 7 or if you become entitled to such within 180 days of
            filing, these become part of your bankruptcy as an asset and can be taken by the Trustee
            to distribute to your creditors unless they can be protected by an exemption.

            The Trustee has the authority to examine your bank accounts and tax returns as well as
            business and other records. He will determine if you have taken any inappropriate
            actions prior to filing your case. If so, he can seek money or property from you or those
            with whom you have done business. He can also seek to have your Discharge denied by
            the Court if you have misrepresented facts or committed any fraudulent act or otherwise
            violated any Bankruptcy Rules. In severe cases, you can be charged with Bankruptcy
            Fraud, a federal crime.

            We designed our Bankruptcy Questionnaire and Document Request Forms to obtain all
            of the information needed to prepare your bankruptcy documents honestly and
            accurately. We use this information to comply with the Federal and Local Bankruptcy
            Rules and to determine which chapter of bankruptcy is best suited to help you get a fresh
            start. These documents also help us advise you of potential risks in your case, if any.
            Finally, we use this information to determine what property is protected or otherwise
            exempt and not subject to control of the Trustee. This is why your careful attention to
            EACH question on EACH page of these documents is extremely important. We are here
            to help you, but we need your help and cooperation in order to give your case the greatest
            chance to succeed.

      b.    The role of the Bankruptcy Administrator (BA) includes but is not limited to the
            following:

            1.      Examines every Chapter 7 filed, specifically cases involving over median
                    income debtors. The BA’s purpose in doing so is to determine if you qualify for
                    a Chapter 7 bankruptcy.
            2.      Reviews for the purpose of determining qualification for a Chapter 7 bankruptcy
                    the following:
                    (a)      Pay advices including paycheck stubs, pension/retirement statements,
                             IRA withdrawal statements, 401(k) withdrawal statements, Social
                             Security benefits award statements, monthly profit and loss statements
                             for business income, annuity payments, and any other document that
                             evidences income received prior to and since the filing of the case;
                    (b)      Pay advices, as defined above, received by the debtor’s non-filing spouse
                             prior to and since the filing of the case;


                                                -7-
Case 19-02342-5-JNC      Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43              Page 128 of
                                         137


                   (c)     Bank statements and cancelled checks for all bank accounts held by the
                           debtor(s), non-filing spouse and any entity held by them;
                   (d)     Documentation supporting a non-filing spouse’s marital adjustment
                           (expenses paid out by a non-filing spouse); and,
                   (e)     Other documentation relevant to income, expenses, and deductions.

            This is why it is important that we obtain accurate income and expense information
            from you.

            We will advise you if we believe there may be questions raised by the BA as to you
            qualifying for a Chapter 7 bankruptcy so you may make an informed decision of how you
            wish to proceed.




                                             -8-
Case 19-02342-5-JNC         Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43              Page 129 of
                                            137




************************************************************************************


Client acknowledges that client has read and understands all the terms of this client authorization
for legal services/fee contract. Client also acknowledges having received a copy of this document
which consists of 9 pages.


 S/Ashton L. Harrell                                                   4/29/2019
Signature of Client                                                  Date

_____________________________________
PRINTED Name of Client



S/Debbie L. Harrell                                                      4/29/2019
Signature of Client                                                  Date

_____________________________________
PRINTED Name of Client




                                                 -9-
Case 19-02342-5-JNC           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                            Page 130 of
                                              137


                                                 RULE 4002-1
                                               DEBTOR DUTIES

(a)   The following shall apply to individual debtors in all cases.
      (1)      FINANCIAL INFORMATION. Every individual debtor shall bring to the
               meeting of creditors under §341 and make available to the trustee evidence of current income,
               including copies of all payment advices or other evidence of payment, if any, with all but the last
               four digits of the debtor’s social security number redacted, received by the debtor from an employer
               within 60 days before the filing of the petition.
      (2)      TAX RETURN. At the meeting of creditors under §341, the debtor shall provide to the trustee a
               copy of the debtor’s Federal income tax return for the most recent tax year ending immediately
               before the commencement of the case and for which a return was filed, including any attachments,
               or a transcript of the tax return, or provide a written statement that the documentation does not exist.
      (3)      The debtor’s obligation to provide tax returns under Federal Bankruptcy Rules 4002(b)(3) and 4002
               (b)(4), and Local Bankruptcy Rule 4002-1(a)(2) and (b)(2) is subject to procedures for safeguarding
               the confidentiality of tax information established by the Director of the Administrative Office of the
               United States Courts, except that with respect to tax returns provided b the debtor under Local
               Bankruptcy Rule 4002-1(a)(2) and (b)(2), the trustee and bankruptcy administrator are not subject
               to the procedures for requesting the obtaining access to tax information established by the Director
               of the Administrative Office of the United States Courts.



(b)   CHAPTER 7 DEBTOR - DUTIES. The following shall apply in chapter 7 cases.
      (1)   The chapter 7 debtor shall comply with the requirements of Local Bankruptcy Rules 1007-1 and
            1007-3 regarding statements of intention.
      (2)   TAX RETURNS AND PAYMENT ADVICES PROVIDED TO BANKRUPTCY
            ADMINISTRATOR.
            (A)     No later than 14 days after the date of the filing of the petition, an individual debtor in a
                    case under chapter 7 shall provide in electronic format to the bankruptcy administrator:
                    (i)       the debtor’s Federal income tax return for the most recent tax year ending
                              immediately before the commencement of the case and for which a return was
                              filed, including any attachments, or a transcript of the tax return, or provide a
                              written statement that the documentation does not exist; and
                    (ii)      evidence of current income including copies of all payment advices or other
                              evidence of payment, if any, with all but the last four digits of the debtor’s social
                              security number redacted, received by the debtor from an employer within 60
                              days before filing of the petition.
            (B)     If a debtor is proceeding without the assistance of counsel and is unable to provide in
                    electronic format the documents required in (A) of this subsection, the debtor may provide
                    the documents to the bankruptcy administrator by other means.




                                                                                      CHAPTER 7 FEE AGRMNT REV.10. 2018




                                                       -10-
          Case 19-02342-5-JNC                           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43                   Page 131 of
                                                                        137                                                         5/22/19 10:50AM




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
            Ashton L Harrell, Sr.
 In re      Debbie L Harrell                                                                              Case No.
                                                                                     Debtor(s)            Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: April 29, 2019                                                     /s/ Ashton L Harrell, Sr.
                                                                          Ashton L Harrell, Sr.
                                                                          Signature of Debtor

 Date: April 29, 2019                                                     /s/ Debbie L Harrell
                                                                          Debbie L Harrell
                                                                          Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
        Case 19-02342-5-JNC   Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43     Page 132 of
                                              137


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




A&A Atlantic Inc                   Americollect Inc                  Blue Fin Tek
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
P O Box 816                        P O Box 1690                      Box 343
Manteo, NC 27954                   Manitowoc, WI 54221               Kitty Hawk, NC 27949


A1 Finance                         Applied Business Services         Budde and Bueker DDS
Attn: Managing Avgent              Attn: Managing Agent              Attn: Managing Agent
1201 Airline Blvd                  617 Soundside Rd                  Executive Center
Portsmouth, VA 23704               Edenton, NC 27932                 Kill Devil Hills, NC 27948


Afni, Inc.                         Applied Business Services         Bullcity Financial Sol
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
P o Box 1637                       P O Box 910                       2609 N Duke St Ste 500
Southgate, MI 48195                Edenton, NC 27932                 Durham, NC 27704


Albemarle Eye Center               Arrow Financial Services          Capital Accounts
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
1503 N Road St                     P O Box 1206                      P O Box 140065
Elizabeth City, NC 27909           Oaks, PA 19456-1206               Nashville, TN 37214


Alcoa Billing Center               Atlantic Pulmonary Associates     Capitol Pediatrics & Asolescent Ctr
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
3429 Regal Dr                      111 A Medical Dr                  3801 Computer Dr Ste 200
Alcoa, TN 37701-3265               Elizabeth City, NC 27909          Raleigh, NC 27609


Ally Financial                     Bayview Physicians Group          Carolina Accounts Control
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
200 Renaissance Ctr                P O Box 7068                      P O Box 471766
Detroit, MI 48243                  Portsmouth, VA 23707              Charlotte, NC 28247-1766


Ally Financial                     Beach Contractors Inc             Carolina Breast Imaging
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
P o box 380901                     P O box 1133                      990 JOhn Hopkins Dr
Minneapolis, MN 55438-0902         Buxton, NC 27920                  Greenville, NC 27834


American Credit Accept             Beach Medical Care LTD            Carolina Surgical Care
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
961 E Main St                      5200 N Croatan Hwy                1138 North Rd Street
Spartanburg, SC 29302              Kitty Hawk, NC 27949              Elizabeth City, NC 27909


Americollect Inc                   Blakemore Ophthalmology           CBE Group
Attn: Managing Agent               Attn: Managing Agent              Attn: Managing Agent
P O Box 1566                       101 Mark Dr                       P O Box 2547
Manitowoc, WI 54221                Edenton, NC 27932                 Waterloo, IA 50704-2547
       Case 19-02342-5-JNC           Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43    Page 133 of
                                                     137




Charles Powers                            Chesapeake Siding & Roofing       Dare County EMS
Address unknown                           Attn: Managing Agent              Attn: Managing Agent
                                          7349 Caratoke Hwy                 P O Box 863
                                          Jarvisburg, NC 27947              Lewisville, NC 27023-0863


Chase Receivables                         City of Raleigh - Parklink        Diversified Consultants
Attn: Managing Agent                      Attn: Managing Agent              Attn: Managing Agent
P o Box 4115                              P O Box 3214                      P O Box 571
Concord, CA 94524                         Milwaukee, WI 53201-3214          Fort Mill, SC 29716-0571


Chase Receivables                         Cockerell Dermatopathology        Dominion North Carolina Power
Attn: Managing Agent                      Attn: Managing Agent              Attention: Managing Agent
P O Box 659                               P O Box 674230                    PO Box 26543
Caldwell, NJ 07007-0659                   Dallas, TX 75267                  Richmond, VA 23290


Chesapeake Anesthesiologist, Inc.         Constar Financial Services        DriveErt
Attn: Managing Agent                      Attention: Managing Agent         Attn: Managing Agent
P O Box 791349                            3561 W. Bell Rd.                  700 Port Centre Pkwy Ste 2B
Baltimore, MD 21279-1349                  Phoenix, AZ 85053                 Portsmouth, VA 23704-5901


Chesapeake Radiologists LTD               Consulting Concepts Inc.          Duck Woods Country Club
Attn: Managing Agent                      Address unknown                   Attn: Managing Agent
3630 George Was Mem #E                                                      50 S Dogwood Trail
Yorktown, VA 23693                                                          Kitty Hawk, NC 27949


Chesapeake Regional                       Credit Collections Services       Dunsdemand
Attn: Managing Agent                      Attn: Managing Agent              Attn: Managing Agent
110 Wimbledon Sq Ste B                    725 Canton St                     P o Box 5472
Chesapeake, VA 23320                      Norwood, MA 02062                 Mount Laurel, NJ 08054


Chesapeake Regional Med Group             Credit Control Corp               Eastern Carolina Cardiovascular
Attn: Managing Agent                      Attn: Managing Agent              Attn: Managing Agent
P O Box 14099                             P O Box 120568                    1134 North Road St Bldg 9
Belfast, ME 04915                         Newport News, VA 23612-0568       Elizabeth City, NC 27909-3365


Chesapeake Regional Medical Center        Credit Management                 Eastern Radiologists
Attn: Mananging Agent                     Attn: Managing Agent              Attn: Managing Agent
PO Box 791471                             4200 International Pkwy           2101 W Arlington Blvd Ste 210
Baltimore, MD 21279-1471                  Carrollton, TX 75007              Greenville, NC 27834


Chesapeake Siding & Roofing               D&D Portable Toilets              Eastern Radiologists
Attn: Managing Agent                      Attn: Managing Agent              Attn: Managing Agent
7349 Caratoke Hwy                         7758 Caratoke Hwy                 2101 W Arlington Blvd, Ste 210
Jarvisburg, NC 27947                      Powells Point, NC 27966           Greenville, NC 27834-5758
       Case 19-02342-5-JNC        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43      Page 134 of
                                                  137




Elizabeth River Tunnels                Happy Boxes                         James C. Woodson DDS
Attention: Managing Agent              Attn: Managing Agent                Attn: Managing Agent
700 Port Centre Pkwy Ste 2B            4361 The Woods Rd                   4810 S Croatan Hwy Ste 270
Portsmouth, VA 23704                   Kitty Hawk, NC 27949                Nags Head, NC 27959


Emanuelson & Dad, Inc.                 Harris Teeter Check Services        Kellogg Building Materials
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
4717 N Croatan Hwy                     P o Box 1569                        P O Box 99
Kitty Hawk, NC 27949                   Matthews, NC 28106                  Manteo, NC 27954


Enchanced Recovery                     Healtheast Family Care              Kitty Hawk Iron & Steel Works, Inc
Attn: Managing Agent                   Attn: Managing Aent                 Attn: Managing Agent
P o box 1259 Dept 98696                4810 S Croaton Hwy                  P o box 40
Oaks, PA 19456                         Nags Head, NC 27959                 Harbinger, NC 27941


Firstpoint Collection Resources        Hines Contractors Inc.              LabCorp
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
PO Box 26140                           8490 Caratoke Hwy                   P O Box 2240
Greensboro, NC 27402                   Powells Point, NC 27966             Burlington, NC 27216


Focus Recovery                         HRRG                                Lampe Enterprise
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
9701 Metrololitan Ct Ste               P O Box 459080                      235 E Market St
North Chesterfield, VA 23236           Fort Lauderdale, FL 33345-9080      Smithfield, NC 27577


Ford Motor Credit                      IC System                           LCA Collections
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
PO Box 472687                          P O Box 64437                       P O Box 2240
Charlotte, NC 28247                    Saint Paul, MN 55164-0437           Burlington, NC 27216-2240


Gastroenterology Associates            Integon National Ins                LeBleu
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
400 Gresham Dr Ste 303                 P O Box 3199                        P O Box 399
Norfolk, VA 23507-1901                 Winston Salem, NC 27152             Harbinger, NC 27941


GC Services Limited                    IRS                                 Linebarger Goggan Blair & Sampson
Attn: Managing Agent                   Attn: Managing Agent                Attorney at Law
P O Box 2667                           PO Box 7346                         P o box 659443
Houston, TX 77252-2667                 Philadelphia, PA 19101-7346         San Antonio, TX 78265-9443


Guy C. Lee Building Materials          J.T. Jones Propane & Fireplace Co   Liposcience Inc
Attn: Managing Agent                   Attn: Managing Agent                Attn: Managing Agent
PO Box 276                             101#B Pan Ridge Ct                  2500 Sumner Blvd
Morehead City, NC 28557                Point Harbor, NC 27964              Raleigh, NC 27616
       Case 19-02342-5-JNC        Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43     Page 135 of
                                                  137




Little Caesars Collection Dept         OBXMD, PC                          PPG Architectural Finishes
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
1505 West Ehringhaus St                4721 N Croatan Hwy                 P o Box 101397
Elizabeth City, NC 27909               Kitty Hawk, NC 27949               Atlanta, GA 30392-1397


Medical Services of the Albem          Online Collections                 Prince-Parker & Associates
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
1134 N Road St Bldg 9                  P O Box 1489                       P O Box 474690
Elizabeth City, NC 27909               Winterville, NC 28590              Charlotte, NC 28247


National General                       Outer Banks Hospital Anesthesi     Print Plus / Graphic Solutions
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P O Box 3199                           4800 S Croatan Hwy                 4700 N Croatan Hwy
Winston Salem, NC 27102-3199           Nags Head, NC 27959                Kitty Hawk, NC 27949


Nc Dept of Revenue                     Outer Banks Medical Group          Profession Recovery Consultants
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P O Box 1168                           P O box 63019                      P O Box 51187
Raleigh, NC 27602                      Charlotte, NC 28263                Durham, NC 27717


NCO Financial Systems                  Outer Banks Water, LLC             Professional Account Management
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P o Box 4911 Dept DD                   P O Box 2920                       P O Box 6649
Trenton, NJ 08650                      Kitty Hawk, NC 27949               Rockville, MD 20849-6649


Northland Group Inc                    OuterBanks Pest Control            Professional Recovery Consultants
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P o Box 390846                         P o Box 208                        2700 Meridian Pkwy Ste 200
Minneapolis, MN 55439                  Manteo, NC 27954                   Durham, NC 27713


Novant Health Imaging Maplewood        Outerbanks Professional Services   Progressive Financial Services
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P o Box 602293                         P o Box 8423                       P O Box 22083
Charlotte, NC 28260                    Greenville, NC 27835-8423          Tempe, AZ 85285


OBX Dermatology                        Patricia S Via                     Progressive Leasing
Attn: Managing Agent                   804 Devenwood Rd                   Attn: Managing Agent
2518 S Croatan Hwy #B                  Richmond, VA 23235                 256 W Data Dr
Nags Head, NC 27959                                                       Draper, UT 84020


OBX Services, LLC                      PennCredit Corporation             Radius Global Solutions LLC
Attn: Managing Agent                   Attn: Managing Agent               Attn: Managing Agent
P O Box 901                            P O Box 1259 Dept 91047            P O Box 1259 Det 120957
Kitty Hawk, NC 27949                   Oaks, PA 19456                     Oaks, PA 19456
       Case 19-02342-5-JNC            Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43     Page 136 of
                                                      137




Regional Medical Services                  Shorefire Gas Fireplaces           Three Dog Ink, LLC
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
5200 N Croatan Hwy                         2705-B North Croatan Hwy           111 E Baltic St
Kitty Hawk, NC 27949                       P O Box 323                        Nags Head, NC 27959
                                           Kill Devil Hills, NC 27948

Revenue Authority Prince George's          Shoreline Electric of Kill Devil   Through The Country Door
County Parking Division                    Attn: Managing Agent               Attn: Managing Agent
Attn: Managing Agent                       2133 Upton Dr Ste 126              1112 7th Ave
1300 Mercantile Lane Ste 108               Virginia Beach, VA 23454           Monroe, WI 53566
Upper Marlboro, MD 20774

Revenue Recovery Corp                      Site Services                      Tidewater SkinCare & Pathology
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
P O Box 50250                              P O Box 28                         1157 First Colonial Rd Ste 300
Knoxville, TN 37950-0250                   Manns Harbor, NC 27953             Virginia Beach, VA 23454


RMCB                                       Smith Debnam                       Transworld Systems Inc
Attn: Managing Agent                       Attention: Managing Agent          Attn: Managing Agent
4 Westchester Plaza Ste 110                PO Box 26268                       500 Virginia Dr Ste 514
Elmsford, NY 10523                         Raleigh, NC 27611-6268             Fort Washington, PA 19034


Sca                                        Smithfield Police Dept             Treated Lumber Outlet
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
P o Box 910                                P O Box 761                        8546 Cartoke Hwy
Edenton, NC 27932                          Smithfield, NC 27577               Powells Point, NC 27966


Sca Collections Inc                        Szabo Associates Inc.              Triad Radiology Associates
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
P O Box 876                                3355 Lenox Rd NE Ste 945           P o Box 1259 Dept #88680
Greenville, NC 27835                       Atlanta, GA 30326-1332             Oaks, PA 19456


Sentara Albemarle Physician Service        The Home Depot Credit Svs          TRS Recovery Services, Inc.
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
5200 N Croatan Hwy Ste 12                  P O Box 6029                       P O Box 17380
Kitty Hawk, NC 27949                       The Lakes, NV 88901                Denver, CO 80217-0380


Sentara Collections                        The Outer Banks Hospital           United Recovery Systems
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
P O Box 79698                              P O Box 8409                       P o Box 4043
Baltimore, MD 21279-0698                   Greenville, NC 27835-8409          Concord, CA 94524-4043


Sentara Surgery Specialists                The Outer Banks Hospital           Vidant Health
Attn: Managing Agent                       Attn: Managing Agent               Attn: Managing Agent
1177 N Road St                             P O Box 8409                       P O Box 71095
Elizabeth City, NC 27909                   Greenville, NC 27834               Charlotte, NC 28272-1095
       Case 19-02342-5-JNC   Doc 1 Filed 05/22/19 Entered 05/22/19 10:57:43   Page 137 of
                                             137




Vidant Medical Group
Attn: Managing Agent
P O Box 63019
Charlotte, NC 28263-3019


Vidant Medical Group
Attn: Managing Agent
2100 Stantonsburg Rd
Greenville, NC 27858


Virigina Center for Women
Attn: Managing Agent
1101 Madison Plaza Ste 200
Chesapeake, VA 23320-5179


W. Downing DDS
Attn: Managing Agent
P o Box 1586
Nags Head, NC 27959-1586


Wakefield & Associates
Attn: Managing Agent
7005 Middlebrook Pike
Knoxville, TN 37909


West Brothers Supply Co
Attn: Managing Agent
P O Box 934
Kitty Hawk, NC 27949
